Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 1 of 147 PageID #: 8657
                                                                                  1

                                REDACTED BY ORDER OF THE COURT

      1                  IN THE UNITED STATES DISTRICT COURT

      2                   FOR THE EASTERN DISTRICT OF TEXAS

      3                             MARSHALL DIVISION

      4   WEATHERFORD TECHNOLOGY                 )(

      5   HOLDINGS, LLC, AND                     )( CIVIL ACTION NO.

      6   WEATHERFORD U.S., L.P.,                )( 2:17-CV-456-JRG

      7         PLAINTIFFS                       )( MARSHALL, TEXAS

      8   VS.                                    )(

      9   TESCO OFFSHORE SERVICES, INC., )(           DECEMBER 5, 2018

    10    TESCO OFFSHORE SERVICES LLC,          )(    8:27 A.M.

    11          DEFENDANTS                       )(

    12                              TRIAL TRANSCRIPT

    13               BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

    14                    UNITED STATES CHIEF DISTRICT JUDGE

    15    APPEARANCES:

    16    FOR THE PLAINTIFFS:          Mr. Leslie V. Payne
                                       Mr. J. Boone Baxter
    17                                 Mr. Christopher M. First
                                       Heim Payne & Chorush, LLP
    18                                 Heritage Plaza
                                       1111 Bagby Street
    19                                 Suite 2100
                                       Houston, Texas 77002
    20
          COURT REPORTER:              Ms. Shelly Holmes, CSR, TCRR
    21                                 Official Court Reporter
                                       United States District Court
    22                                 Eastern District of Texas
                                       Marshall Division
    23                                 100 E. Houston
                                       Marshall, Texas 75670
    24                                 (903) 923-7464

    25    (Proceedings recorded by mechanical stenography, transcript
          produced on a CAT system.)
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 2 of 147 PageID #: 8658
                                                                                  2



      1   FOR THE PLAINTIFFS:          Mr. Douglas R. Wilson
                                       Heim Payne & Chorush, LLP
      2                                9442 Capital of Texas Hwy North
                                       Plaza One
      3                                Suite 500
                                       Austin, Texas 78759
      4
          FOR THE DEFENDANTS:          Mr. John W. Raley, III
      5                                Mr. Robert M. Bowick
                                       Raley & Bowick, LLP
      6                                1800 Augusta
                                       Suite 300
      7                                Houston, Texas 77057

      8
                                 P R O C E E D I N G S
      9

    10             (Jury out.)

    11              COURT SECURITY OFFICER:       All rise.

    12              THE COURT:    Be seated, please.

    13              Counsel, before I bring the jury in, yesterday, I

    14    ordered from the bench that the parties submit revised final

    15    jury instructions and verdict forms or proposed final jury

    16    instructions and verdict forms.         I may not have been as

    17    clear as I should have been.        My intention was that that be

    18    a joint submission.

    19              Overnight, Defendants filed their separate

    20    submission.    Plaintiffs have not yet filed theirs.           I'm

    21    going to direct that Plaintiffs take the Defendants' version

    22    as submitted separately and build it into their submission

    23    so that any conflicting proposals are side-by-side in a

    24    single document.     And I'm going to extend the Defendants'

    25    time to file that from noon until 3:00 o'clock.
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 3 of 147 PageID #: 8659
                                                                                  3



      1             MR. FIRST:    Thank you, Your Honor.

      2             THE COURT:    And that's probably a result of my not

      3   being as precise as I intended to, but it's much easier for

      4   the Court to deal with competing proposals when Plaintiffs

      5   are in italicized and Defendants are bolded, and they follow

      6   one right after the other, and then where there are sections

      7   where there's no disagreement, that we have ordinary type,

      8   and then I can go easily from area to area where there's a

      9   lack of agreement and look at the competing proposals in one

    10    document.

    11              So that's what I was looking for.          I may not have

    12    been as precise in my instruction as I intended, but I think

    13    we can cure it by you simply -- Plaintiffs simply taking

    14    what Defendants have submitted and folding it into your

    15    submission on that kind of a basis, and I'll extend your

    16    time so that you can do that.

    17              MR. PAYNE:    Mr. Baxter is working on it right now,

    18    so we'll get that message to him.         3:00 o'clock, you said,

    19    right?

    20              THE COURT:    3:00 o'clock, yes.

    21              MR. BOWICK:     And, Your Honor, I'll have a Word

    22    version submitted to them so they can manipulate --

    23              THE COURT:    Yes, that will be helpful.         Thank you,

    24    Mr. Bowick.

    25              All right.    Plaintiffs, it's my understanding you
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 4 of 147 PageID #: 8660
                                                                                  4



      1   have one more witness to call in your case-in-chief?

      2             MR. PAYNE:    Yes, sir.

      3             THE COURT:    All right.     Defendants indicated

      4   yesterday they had two expert witnesses to call, and they

      5   were considering whether their corporate representative

      6   would testify.     Have you reached a decision in that regard,

      7   Mr. Raley?

      8             MR. RALEY:    Yes.    And we informed counsel shortly

      9   after yesterday's trial, we will not call Mr. Subodh to the

    10    stand.   So we have our two experts, Your Honor.           First,

    11    Dr. Rodgers and then Ms. Webster.         We will have a very brief

    12    reading from a deposition that was not opposed, and we

    13    shared the clips with them.

    14              THE COURT:    Yes.    The discussion is about live

    15    witnesses only.

    16              MR. RALEY:    Yes, Your Honor.

    17              THE COURT:    I assume there may be a short depo clip

    18    from one or the other sides in and amongst these.             I was

    19    just mainly asking about live witnesses.

    20              MR. RALEY:    Yes, Your Honor.

    21              THE COURT:    Okay.    Anything else, counsel, before

    22    we bring in the jury?

    23              We do need to read into the record the exhibits

    24    from yesterday's portion of the trial.          Let's do that.

    25              MR. PAYNE:    Your Honor, there's one other thing,
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 5 of 147 PageID #: 8661
                                                                                  5



      1   please --

      2              THE COURT:   Yes.

      3              MR. PAYNE:   -- which I raised with your clerks.

      4   That is, we're going over financial information this morning

      5   with damages experts -- sorry -- our damages expert this

      6   morning, I assume their damages expert this afternoon.

      7              We don't want to seal the courtroom, but there is

      8   going to be some sensitive, you know, revenue numbers,

      9   profit and loss numbers, things like that.           We would like --

    10    both parties would like to not seal the courtroom and

    11    simply, within a matter of a couple of days, inform the

    12    Court of what portions of the transcript we would like to

    13    seal.     I know that's not consistent with your general

    14    policy.

    15               THE COURT:   I have a standing order on this matter.

    16               MR. PAYNE:   Yes.    Yes, sir.    We're asking for an

    17    exception, both parties are, Your Honor, to do away with the

    18    rigmarole of sealing the courtroom.

    19               And we can get that in, for that sealing,

    20    identification of a couple of pages to you very -- very

    21    quickly, if you would grant leave --

    22               THE COURT:   What's the rationale, Mr. Payne?

    23    What's the justification?

    24               MR. PAYNE:   That we don't want transcripts to be

    25    publicly available to competitors that have profit and loss
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 6 of 147 PageID #: 8662
                                                                                       6



      1   information in there, revenue information in there.

      2             THE COURT:    I understand why you don't want the

      3   information to be public.       My question is, why do you want

      4   to do it without sealing the courtroom and then submitting

      5   redactions as opposed to sealing the courtroom when the

      6   testimony is offered originally?

      7             MR. PAYNE:    Because it's okay for the people in

      8   this courtroom that we've seen to hear this information, and

      9   we don't want to go through the disruption of sealing the

    10    courtroom, but we don't want the general public to have that

    11    information.

    12              THE COURT:    Of course, you understand, under my

    13    standing order, those persons subject to the protective

    14    order are not required to exit the courtroom when it's

    15    sealed.   I don't see many people in the courtroom that may

    16    not be under the protective order in this case.

    17              MR. PAYNE:    I -- I --

    18              THE COURT:    Now, you know better than I do.

    19              MR. PAYNE:    Yeah.    And I -- and it's in-house

    20    counsel, I think, really.

    21              THE COURT:    Okay.    What's Defendants' posture on

    22    this issue?

    23              MR. BOWICK:     Your Honor, we have no objection.             We

    24    concur with that.

    25              THE COURT:    Well, I will say this:        If I'm -- if
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 7 of 147 PageID #: 8663
                                                                                  7



      1   I'm considering granting your request, I want to limit it to

      2   only the expert witnesses who testify the remaining portion

      3   of the trial.     I don't want to open this up to possible

      4   redactions for everybody else that's already testified in

      5   the case.

      6             MR. PAYNE:    That's right.      Just the two --

      7             THE COURT:    You're only talking about which

      8   witnesses, Mr. Payne?

      9             MR. PAYNE:    Mr. Bratic and Ms. Webster.

    10              THE COURT:    Okay.    Well, then I'll -- based on the

    11    joint request of the parties and holding you to your

    12    commitment that your suggested redactions will be targeted,

    13    limited, and almost immediately submitted, then I'll waive

    14    the application of the Court's standing order for those two

    15    expert witnesses only.       Outside of that, the standing order

    16    of the Court remains in force.

    17              MR. PAYNE:    Thank you, Your Honor.        We appreciate

    18    the indulgence.

    19              THE COURT:    All right.     Anything else before we

    20    bring in the jury?

    21              MR. BOWICK:     Your Honor, reading the exhibits.

    22              MR. PAYNE:    Sorry.

    23              THE COURT:    Let's do that.

    24              Let's proceed to read the exhibits from the list of

    25    pre-admitted exhibits used in yesterday's portion of the
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 8 of 147 PageID #: 8664
                                                                                  8



      1   trial.

      2              Go ahead, Mr. Payne, for Plaintiffs.

      3              MR. PAYNE:    Yes, sir.    Thank you.

      4              Yesterday at trial, Plaintiffs offered the

      5   following exhibits, all PX numbers:          3, 4, 13, 14, 19, 20,

      6   21, 28, 29, 31, 35, 39, 56 -- which I'll come back to, Your

      7   Honor -- 60, 62, 63, 64, 65, 66, 67, 78, 79, 126, 148, 149,

      8   181.01 through .148, and 217, which I'd also like to

      9   address.

    10               217 and 56 are the declarations of Mr. Meeks, which

    11    were pre-admitted and which various portions of were shown

    12    to the jury.    And so we would offer those into the record,

    13    as well.    That's it.

    14               MR. RALEY:    I believe --

    15               THE COURT:    And when you say you would offer those,

    16    you're talking about only the portions of those declarations

    17    that were shown to the jury, not the entire declaration?

    18               MR. PAYNE:    I would prefer for the whole

    19    declarations to -- to be into the record, absolutely.              I

    20    mean, it's not the policy to only put into the record, you

    21    know, the segments that a witness testifies about.

    22               THE COURT:    Well, those declarations were

    23    pre-admitted subject to the existing limine orders, which

    24    permitted the Court in its gatekeeping function to determine

    25    during the course of the trial which portions, if any, would
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 9 of 147 PageID #: 8665
                                                                                  9



      1   be shown to the jury.      During the trial, the Court permitted

      2   the jury to be shown two particular paragraphs, and those

      3   were the only portions of those declarations that were shown

      4   to the jury.

      5             Consistent with my previous approach, I'm not going

      6   to allow the entire declarations to be exhibits which the

      7   jury could then ask for, and I would send them during their

      8   declarations, them only having seen those two paragraphs

      9   from those declarations.

    10              So with regard to that particular exhibit, I'll

    11    pre-admit as a part of the record the exhibit to be

    12    redacted, except for the two paragraphs that were shown to

    13    the jury.     Otherwise, we will have defeated the entire

    14    purpose of letting the Court be a gatekeeper and determine

    15    in its discretion what was appropriate under a 403 balancing

    16    test for the jury to see and what was inappropriate for the

    17    jury to see.     So I'm only going to permit the redacted --

    18    the redacted documents reflecting and having unredacted

    19    within them those two particular paragraphs to be a part of

    20    the record.

    21              MR. PAYNE:    One clarification -- I'm sorry.

    22              MR. RALEY:    May the record note my exception and

    23    objection and reincorporation of arguments during pre-trial

    24    on this point?

    25              THE COURT:    I gather, Mr. Raley, you don't want the
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 10 of 147 PageID #: 8666
                                                                                   10



      1   entire declarations put into the record?

      2             MR. RALEY:     I don't --

      3             THE COURT:     You don't want anything in the record?

      4             MR. RALEY:     Any of it put in.

      5             THE COURT:     I understand.

      6             MR. RALEY:     For the reasons previous expressed.

      7             THE COURT:     I think the record is replete with your

      8   position.

      9             MR. RALEY:     Thank you, Your Honor.

     10             MR. PAYNE:     Can we -- with respect to redactions, I

     11   assume it's okay to include the style and the first

     12   paragraph that introduces --

     13             THE COURT:     The style -- they style and the -- the

     14   style and the title of the document, and then as far as

     15   where the text begins, only those two paragraphs, including

     16   the signature.     Whatever was shown to the jury should

     17   only -- be the only thing shown below the style and heading.

     18             MR. PAYNE:     Okay.

     19             MR. RALEY:     The style is the wrong parties, though.

     20             THE COURT:     The style has the other Defendants on

     21   it?

     22             MR. RALEY:     Yes.    So I would object to that for

     23   additional reasons.

     24             THE COURT:     All right.     Then redact -- put the --

     25   put the existing style on there.         Redact the Defendants that
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 11 of 147 PageID #: 8667
                                                                                   11



      1   have been subsequently dismissed.          Have the title and then

      2   have the portions of the text, including the signature, be

      3   the only thing else shown.        That will be what's

      4   pre-admitted.     I mean, that's what will be admitted and a

      5   part of the record.

      6             MR. PAYNE:     Thank you.

      7             THE COURT:     All right.     Are there items from the

      8   list of pre-admitted exhibits used by Defendants to read

      9   into the record --

     10             MR. BOWICK:     Yes, Your Honor.

     11             THE COURT:     -- relating to yesterday's portion of

     12   the trial?    Go ahead, Mr. Bowick.

     13             MR. BOWICK:     Thank you, Your Honor.

     14             On December 4th, 2018, the Defendants used

     15   Plaintiff Exhibits 1, 12, 31, 56, 75, and 217.             And I'll

     16   note that consistent with the Court's ruling, 56 and 217 are

     17   the redacted forms.

     18             And Defendants' Exhibits 1, 7, and 11.

     19             THE COURT:     All right.     Except for the declarations

     20   by Mr. Meeks, which we've addressed, does either side have

     21   objections to the respective offerings from the other side

     22   related to what was used before the jury yesterday from the

     23   list of pre-admitted exhibits?

     24             MR. PAYNE:     I don't know because I didn't get a

     25   list before this conference.        No objection to 1 --
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 12 of 147 PageID #: 8668
                                                                                   12



      1              THE COURT:    Well, this is information that should

      2   have been exchanged before we got here this morning.

      3              What happened, Mr. Bowick?

      4              MR. BOWICK:    Your Honor, my legal assistant had a

      5   problem this morning.       She was taking care of this.         She's

      6   not here yet, but that's the problem.           I didn't realize it

      7   until I got here, and she was not.

      8              THE COURT:    Well, let's make sure it doesn't

      9   reoccur.

     10              MR. BOWICK:    Thank you, Your Honor.        It will not.

     11              MR. PAYNE:    Did he say DX-1, 7, and 11?

     12              THE COURT:    Let's do this.      You and Mr. Bowick meet

     13   and confer quietly together.        Tell me when you've satisfied

     14   yourselves or if you have an objection lodged.             The time

     15   this takes, I'll charge against the Defendants' part of the

     16   case.

     17              (Pause.)

     18              MR. PAYNE:    No objection, Your Honor.

     19              THE COURT:    All right.     Is there anything else

     20   before I bring in the jury?

     21              Anything from Plaintiffs?

     22              MR. PAYNE:    Can I hand up the binders?

     23              THE COURT:    You can hand out the binders as I bring

     24   the jury in.

     25              Anything from Defendants?
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 13 of 147 PageID #: 8669
                                                                                   13



      1              MR. RALEY:     No, Your Honor.

      2              THE COURT:     Let's bring in the jury, please,

      3   Mr. Johnston.

      4              COURT SECURITY OFFICER:       All rise for the jury.

      5              (Jury in.)

      6              THE COURT:     Welcome back, ladies and gentlemen.

      7   Please be seated.

      8              All right.     Plaintiffs, call your next witness.

      9              MR. PAYNE:     Mr. Walt Bratic.

     10              THE COURT:     All right.    Mr. Bratic, if you'll come

     11   forward and be sworn by our courtroom deputy.

     12              THE WITNESS:     Yes, Your Honor.

     13              (Witness sworn.)

     14              THE COURT:     Please come around, have a seat on the

     15   witness stand.

     16              MR. PAYNE:     Your Honor, may I approach with the

     17   binders?

     18              THE COURT:     You may.

     19              All right.     Mr. Payne, you may proceed with your

     20   direct examination when you're ready.

     21                WALT BRATIC, PLAINTIFFS' WITNESS, SWORN

     22                             DIRECT EXAMINATION

     23   BY MR. PAYNE:

     24   Q.   Mr. Bratic, good morning.

     25   A.   Good morning.
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 14 of 147 PageID #: 8670
                                                                                   14



      1   Q.   Could you please introduce yourself to the jury?

      2   A.   Sure.     My name is Walt Bratic.      My last name is spelled

      3   B-r-a-t-i-c.

      4   Q.   And where do you reside, sir?

      5   A.   I live in Houston, Texas.

      6   Q.   Where do you work?

      7   A.   I work for a Texas-based accounting and consulting firm

      8   called Whitley Penn.

      9   Q.   What kind of work do you do at Whitley Penn?

     10   A.   I provide economic, financial, accounting, and

     11   statistical consulting services for a variety of clients.

     12   Q.   What is your position there?

     13   A.   I'm the managing director.

     14   Q.   And why are you here today?

     15   A.   I was retained on behalf of Weatherford to determine the

     16   amount of damages Weatherford has suffered, assuming that

     17   Tesco has infringed the '637 patent.

     18   Q.   Did you prepare some slides today for purposes of your

     19   testimony?

     20   A.   I did.

     21   Q.   And does Slide 2 reflect an accurate rendition of your

     22   qualifications and education?

     23   A.   Yes.

     24   Q.   Can you briefly summarize your education for the jury?

     25   A.   Yes.     I have two formal college degrees.        I have a
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 15 of 147 PageID #: 8671
                                                                                   15



      1   Bachelor's degree from the University of Pennsylvania, which

      2   is in Philadelphia, Pennsylvania.          I also have an MBA, a

      3   Master of Business Administration degree from The Wharton

      4   School of Business which is also at the University of

      5   Pennsylvania.

      6   Q.   And is The Wharton School of Business nationally

      7   recognized?

      8   A.   It is.   It's also the oldest business school in the

      9   United States.

     10   Q.   Can you explain to the jury whether you're a Certified

     11   Public Accountant?

     12   A.   Yes, I am a Certified Public Accountant.           I've been

     13   licensed by the state of Texas since 1981.

     14   Q.   What specifically does it take to become a CPA?

     15   A.   Well, you have to have a -- have taken a number of

     16   accounting hours.      So you have to submit a list of your

     17   accounting courses to qualify to sit for the exam.

     18   Currently, I believe there are four sections of the exam.

     19   When I took it, there were five.

     20             You have to pass all parts of the exam.            Then once

     21   you've passed the exam, you have to sit -- excuse me, not

     22   sit -- you have to work under the supervision of a licensed

     23   CPA for two years.      Then you get your license certification.

     24             But then every year, I have to go to class and

     25   submit 40 hours of training, accounting training, in order
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 16 of 147 PageID #: 8672
                                                                                   16



      1   to maintain my license.

      2   Q.   Are you a Certified Licensing Professional?

      3   A.   I am.

      4   Q.   What does that mean?

      5   A.   Well, a Certified Licensing Professional is a

      6   designation given -- a certification given by the Licensing

      7   Executive Society of the United States and Canada.              And

      8   that's an organization of people in -- who deal in licensing

      9   of intellectual property rights.

     10              And I qualified for it by giving them a lengthy

     11   list of projects I've worked on involving licensing of

     12   intellectual property rights, and then every three years, I

     13   have to submit training that I've taken to maintain that

     14   license.

     15   Q.   What are intellectual property rights?

     16   A.   Well, intellectual property rights would be, for

     17   example, patents, trade secrets, copyrights, trademarks,

     18   trade dress.     Those are all what are commonly called

     19   intellectual property rights.

     20   Q.   As a Certified Licensing Professional, have you actually

     21   negotiated real-world patent licenses?

     22   A.   I have, going all the way back to 1980.

     23   Q.   How many?

     24   A.   I'd say somewhere around 250 and 300 to date.

     25   Q.   And how long have you worked in the field of patent
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 17 of 147 PageID #: 8673
                                                                                   17



      1   licensing and patent damages matters?

      2   A.   Well, I began my work in patent licensing back in 1980

      3   when I was chief financial officer of a company that

      4   designed oilfield equipment.

      5   Q.   Have you taught courses in intellectual property and

      6   patent licensing?

      7   A.   Yes, I have, routinely.

      8   Q.   And can you describe some of those courses for the jury,

      9   please.

     10   A.   Yes.    For example, I've been teaching two classes at the

     11   University of Houston Law School every year going back to

     12   now 14 years.     I'll be teaching my next class in April of

     13   2019.

     14               And in that course, I teach students -- talk to law

     15   students about intellectual property damages and how they

     16   compare and contrast, depending on the type of intellectual

     17   property we're dealing with.

     18               I've also been on the steering committee for the

     19   intellectual property -- Advanced Intellectual Property

     20   Conference at University of Texas in Austin for a number of

     21   years.

     22               And I've spoken on intellectual property licensing

     23   and damages at intellectual property conferences all over

     24   the world, North America, South America, Africa, Asia as

     25   examples.
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 18 of 147 PageID #: 8674
                                                                                   18



      1   Q.   How much speeches have you given over the course of your

      2   career?

      3   A.   Oh, 150, 200.

      4   Q.   And are you on and have you been on any boards

      5   concerning publications on intellectual property matters?

      6   A.   Yes.   Over the last 15 years, I've served on the

      7   editorial board of three intellectual property publications.

      8   And my role in the editorial board is to take turns -- we

      9   have to take turns screening articles that are being

     10   submitted for the publication and review them and comment on

     11   them and make suggestions to tweak them for the readership.

     12   Q.   Have you been appointed by any judges as an expert or an

     13   examiner?

     14   A.   Yes.   I've been appointed by state court judges in Texas

     15   as a court-appointed examiner and expert in various

     16   lawsuits.

     17   Q.   And what is an examiner?

     18   A.   Well, an examiner would be where a court has specific

     19   questions.    For example, there's been evidence in a case,

     20   but there are holes in the evidence.          And so I basically go

     21   out and fill out the -- the gaps of information for the

     22   benefit of the Court.

     23   Q.   About how many times have you been retained to work on

     24   matters like this to give opinions on patent damages?

     25   A.   Over the course of my career, several hundred times.
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 19 of 147 PageID #: 8675
                                                                                   19



      1   Q.   And has that been mostly for the plaintiff or the

      2   defendant or a mixture?

      3   A.   It's been a mixture over -- over my career.

      4   Q.   How would you break it down?

      5   A.   Well, on balance, over -- if you spread it out over

      6   30 years, it's been pretty even balanced.           But over the last

      7   three, four years, it's been more than 50 percent in favor

      8   of representing patent owners.

      9   Q.   Thank you.

     10               MR. PAYNE:   Your Honor, we tender Mr. Bratic as an

     11   expert in the field of patent damages.

     12               THE COURT:   Is there objection?

     13               MR. RALEY:   No objection, Your Honor.

     14               THE COURT:   Without objection, the Court will

     15   recognize the witness as an expert in the designated field.

     16               Continue, Counsel.

     17               MR. PAYNE:   Thank you.

     18   Q.   (By Mr. Payne) Mr. Bratic, can you explain some of the

     19   work you've done in this case?

     20   A.   Yes.    Well, there are various documents that were

     21   produced in this case that I've reviewed over time, for

     22   example, various legal pleadings that I reviewed.             I've

     23   reviewed the patent.       I'm not a technical expert, but I

     24   reviewed the patent and the asserted claims.

     25               I interviewed Ted Zaleski, the technical expert for
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 20 of 147 PageID #: 8676
                                                                                   20



      1   Weatherford, who testified yesterday.           I also interviewed

      2   Mr. Porter.     And I might point out I've interviewed them,

      3   Mr. Zaleski and Mr. Porter, several times in conjunction

      4   with my work in this case.

      5   Q.   Why did you interview them?

      6   A.   Well, Mr. Zaleski is a technical expert.           I'm not.    And

      7   various opinions I have are -- I relied on his expertise and

      8   his input in forming my opinions, as I'll explain later.

      9             As far as Mr. Porter, he's worked in the offshore

     10   oil and gas industry service sector for 30-some years.              And

     11   I -- one, I needed to ask him about Weatherford's business

     12   operations, the industry, who the competitors are in

     13   Deepwater Gulf of Mexico, and I also had to interview him

     14   about various Tesco business records.

     15   Q.   What other type of information did you consider?

     16   A.   Well, there were a number of business records that have

     17   been produced both by Weatherford and Tesco, such as tenders

     18   that the jury has heard about, various invoices that both

     19   Weatherford and Tesco have produced in this case regarding

     20   TRS completion services, and I did some independent industry

     21   research.     And then I filed three expert reports in this

     22   case.   I was -- and I was deposed in this case.

     23   Q.   And did you prepare a slide summarizing your opinions?

     24   A.   I did.

     25   Q.   Can you explain to the jury the concept of a patent from
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 21 of 147 PageID #: 8677
                                                                                   21



      1   a financial or economic perspective, please?

      2   A.   Yes.    Well, a patent is a property right.         It's no

      3   different than land.       For example, you have land, you have

      4   the right to own it, so you have a right to use it, you have

      5   a right to exploit it, you have a right to keep people from

      6   coming on your land, but if you give them permission to come

      7   on your land, you have a right to be compensated to allow

      8   somebody to come on and use your land.

      9   Q.   What are the types of damages that are potentially in

     10   play here?

     11   A.   Well, in the realm of patent damages, there are lost

     12   profits, and then there are reasonable royalties.             Those are

     13   the types of remedies, as I understand it, in -- in patent

     14   damages.

     15   Q.   What are lost profits?

     16   A.   So lost profits would be the profits in this case that

     17   Weatherford would have generated had Tesco not sold the

     18   infringing TRS completion services.

     19               In other words, if you assume that Tesco is an

     20   infringer, which is an assumption I've had to make for my

     21   analysis, and then if you assume that Tesco is an infringer

     22   and then if you assume, because they're an infringer, they

     23   weren't allowed to sell the infringing TRS completion

     24   services, the question is, who would have provided those

     25   services in the absence of Tesco selling the infringing
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 22 of 147 PageID #: 8678
                                                                                   22



      1   services they did?

      2              So in that situation, you look to lost profits and

      3   would Weatherford have been in a position to have provided

      4   Tesco's customers the services that are deemed infringing

      5   services?

      6   Q.   And do you assume infringement and validity for those

      7   purposes?

      8   A.   I have to assume that for the purposes of patent

      9   damages.    That's a requirement.

     10   Q.   What -- what do you mean a requirement?

     11   A.   Well, there's a well-known case that I'll explain

     12   shortly called the Georgia-Pacific case.           And in that

     13   case -- it was a patent case, Georgia-Pacific versus U.S.

     14   Plywood, 40-something years ago.         And the Court set out

     15   parameters and required that in considering the patent

     16   damages, the damages experts are supposed to assume that the

     17   subject patents are valid and have been infringed.

     18   Q.   What is the other type of potential damages?

     19   A.   Well, the other type of damages are reasonable

     20   royalties, and that is, for example, the payment of rent for

     21   the use of one's intellectual property.

     22              So it'd be like if a farmer owns oil -- has oil and

     23   gas on his -- his or her land and the oil company wants to

     24   come and take that oil and gas off the -- remove it, well,

     25   if the farmer gives permission, the oil company comes on the
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 23 of 147 PageID #: 8679
                                                                                      23



      1   property, they remove and extract the oil and gas, and they

      2   have to pay rent in the form of what's called royalties.

      3               The payment of rent for the use of intellectual

      4   property rights in patent damages are also called royalties.

      5   Q.   Did you reach opinions about damages?

      6   A.   I did.     I did reach an opinion about damages in this

      7   case.

      8   Q.   And with respect to Scenario A that is shown on this

      9   slide, can you please briefly explain your opinion to the

     10   jury?

     11   A.   Yes.     So I have three opinions here -- three scenarios

     12   I've prepared regarding patent damages.

     13               Scenario A is a scenario in which only lost profits
                             REDACTED BY ORDER OF THE COURT
     14   apply.      And that's                    for lost profits.       There are

     15   no reasonable royalties.          In this scenario, Scenario A, I

     16   assume that there are no non-infringing substitutes -- in

     17   other words, nobody else could have provided Tesco's

     18   infringing services other than Weatherford because -- as

     19   Dr. Zaleski explained to me and testified yesterday, nobody

     20   else could either had products that provided similar

     21   benefits to the patented technology or they actually

     22   infringe the patent, like, for example, Frank's.

     23               And, therefore, the only company that could have

     24   provided these TRS completion services, in the absence of
                                                                  REDACTED BY ORDER OF THE COURT
     25   Tesco doing so, would be Weatherford.               Therefore, I have
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 24 of 147 PageID #: 8680
                                                                                      24

 REDACTED BY ORDER OF THE COURT
      1                 in lost profits.      No reasonable royalties under
                                                    REDACTED BY ORDER OF THE COURT
      2   Scenario A.        And total damages are                         .

      3   Q.   Is Scenario A, in your opinion, the most appropriate

      4   form of damages?

      5   A.   It is.

      6   Q.   Why?

      7   A.   Well, Scenario A is the most appropriate form of damages

      8   because, as Mr. Zaleski explained to me, that there are no

      9   non-infringing alternatives available for the '637 patent.

     10   So you either have -- you either own the '637 patent, get to

     11   practice it, or you have to take a license.                   Otherwise, you

     12   can't provide TRS completion services using a control line

     13   device.

     14   Q.   Can you briefly explain Scenario B on this slide?

     15   A.   Yes.      So Scenario B is what I would call a hybrid

     16   scenario.        And what I mean by a hybrid is you'll see I have
                            REDACTED BY ORDER OF THE COURT
     17                      for lost profits,                       for reasonable

     18   royalties, and I have total damages in this scenario of
           REDACTED BY ORDER OF THE COURT
     19             .

     20                 And the reason this is a hybrid is because in this

     21   Scenario B, I assume that Frank's is a competitor that has a

     22   non-infringing alternative.             In other words, I've assumed a

     23   way, Mr. Zaleski's conclusion, that Frank's infringes the

     24   '637 patent.        And I've assumed, therefore, that Frank's

     25   would have been able to lawfully compete.                  And since Frank's
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 25 of 147 PageID #: 8681
                                                                                   25



      1   is one of the major competitors in the Deepwater Gulf of

      2   Mexico, I concluded that in this scenario, Frank's and

      3   Weatherford would have shared in Tesco's sales if sale -- if

      4   Tesco were not allowed to sell the TRS completion services

      5   it did during the damages period.

      6   Q.   Can you summarize, finally, Scenario C?

      7   A.   Yes.    Scenario C is -- Scenario C is the opposite of

      8   Scenario A.     Scenario C assumes that there are no lost

      9   profits -- in other words, that Weatherford hasn't satisfied

     10   the requirement to show that it would have made the sales

     11   that -- all or some of the sales that Tesco actually made

     12   during the damages period.          And, therefore, the only damages

     13   available under Scenario C would be reasonable royalty
                  REDACTED BY ORDER OF THE COURT
     14   damages, and that's                      .   So the total damages here

     15   are also                  .

     16   Q.   Since you believe A is the most appropriate, why did you

     17   prepare these alternative models on B and C?

     18   A.   Well, because I don't know what the jury will determine

     19   are the facts in this case, and I wanted to give them a menu

     20   of choices, depending on what facts they find are the

     21   appropriate facts as they relate to damages.

     22   Q.   In your testimony today, which scenario are you going to

     23   address first?

     24   A.   Scenario A.

     25               THE COURT:    Mr. Bratic, please try to speak up a
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 26 of 147 PageID #: 8682
                                                                                   26



      1   little bit.

      2             THE WITNESS:     Oh, I'm sorry.

      3             THE COURT:     Go ahead.

      4             THE WITNESS:     Allergies.     Yes, thank you.

      5   Q.   (By Mr. Payne)     And what factors did you use in

      6   considering Scenario A?

      7   A.   Well, I considered factors that -- referred to as the

      8   Panduit factors, and there are four of them.

      9   Q.   And what are the Panduit factors?

     10   A.   There are four Panduit factors, one called demand for

     11   the patented product, one dealing with the issue of absence

     12   of non-infringing alternatives, one dealing with

     13   manufacturing and marketing capacity, and the last one deals

     14   with the ability to calculate damages.           And these all came

     15   from a well-known patent lawsuit a number of years ago

     16   called Panduit Brothers -- I'm sorry, Panduit Corporation v.

     17   Stahlin Brothers, involving issues of lost profits.              And the

     18   Court set out four factors to determine lost profits.

     19   Q.   With respect to Panduit Factor No. 1, what type of

     20   information and evidence did you consider?

     21   A.   Well, I looked at tenders that were submitted by Tesco

     22   and Weatherford.      I looked at invoices in this case.

     23   Q.   Why did you look at tenders and invoices?

     24   A.   Well, tenders would indicate what kind of equipment that

     25   customers -- offshore operators in the Deepwater Gulf of
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 27 of 147 PageID #: 8683
                                                                                   27



      1   Mexico are requiring in terms of equipment configuration

      2   that they want their vendor or suppliers to make sure they

      3   have.

      4   Q.   Did you look at Tesco's sales and Weatherford's sales?

      5   A.   I did.

      6   Q.   Can I ask you to look at your exhibit binder there,

      7   please, and I'll direct your attention to PX-181.

      8   A.   Yes.

      9   Q.   And 182?

     10   A.   181, okay.

     11   Q.   And did you consider both of those exhibits in

     12   connection with your opinions?

     13   A.   I did.

     14   Q.   And is 181 the Tesco invoices?

     15   A.   It is.

     16   Q.   And does that go through 181.1 to 181.148?

     17   A.   It does.

     18   Q.   And is 182 the Weatherford invoices?

     19   A.   Yes.

     20   Q.   And does that go through .1 to .130?

     21   A.   Did you say .1?

     22   Q.   .1 to .130?

     23   A.   I have 182.01.

     24   Q.   Yes, sir.     .01 through .130?

     25   A.   That's correct.
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 28 of 147 PageID #: 8684
                                                                                   28



      1   Q.   So you considered about 148 Tesco invoices?

      2   A.   I'm sorry?

      3   Q.   You considered about 148 Tesco invoices?

      4   A.   Yes.

      5   Q.   And about 130, roughly, Weatherford invoices?

      6   A.   Yes.

      7   Q.   And does Tesco dispute your analysis on Prong 1, the

      8   demand prong of the Panduit factors?

      9   A.   No.

     10   Q.   Did you rely on Mr. Zaleski with respect to Panduit

     11   Factor No. 1?

     12   A.   In part, yes.

     13   Q.   Why did you rely on Mr. Zaleski?

     14   A.   Well, because he explained to me the nature of how these

     15   various components work together in providing TRS completion

     16   services.      For example, he explained that although there are

     17   separate components that are used, they all work together as

     18   an integral functional unit to provide those TRS completion

     19   services.      And he also explained you can't mix and match

     20   them.      In other words, Weatherford's equipment is designed

     21   to work Weatherford's equipment.         It's not designed to work

     22   with Frank's or Tesco's equipment, and the same for the

     23   other competitors, as well.

     24               So when you provide these services, it's as a

     25   package.
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 29 of 147 PageID #: 8685
                                                                                   29



      1   Q.   Why did you underline the phrase "functional unit" on

      2   this slide?

      3   A.   Well, because it was my understanding from my interviews

      4   with Mr. Zaleski that TRS completion services, in -- which

      5   include the control line devices, operate as a functional

      6   unit.    And that was important for lost profits because only

      7   the control line device is accused of infringing the '637

      8   patent, but there's these other components that work with

      9   and are integrated to work with the control line device to

     10   provide that package TRS completion services.

     11   Q.   In your opinion, is the concept of a functional unit a

     12   critical aspect of the damages analysis?

     13   A.   It is certainly for lost profits.

     14   Q.   Why is that?

     15   A.   Well, because the -- when Tesco and Weatherford, and

     16   even Frank's, go out and provided these services, they're

     17   providing all of these services at the same time.             In other

     18   words, when Weatherford comes on a rig, they're providing

     19   the -- the tongs, everything, the tongs, control line

     20   devices, all the other services together.           You're -- you're

     21   not -- you don't have other service vendors from other

     22   competitors coming in there and providing their personnel at

     23   the same time because it creates a lot of -- basically

     24   chaos.

     25   Q.   And for the jury's benefit, could you please explain
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 30 of 147 PageID #: 8686
                                                                                   30



      1   what the Rite-Hite case said about functional unit?

      2   A.   Right.    So the Rite-Hite case was a patent damages case

      3   involving lost profits, and it talked about that -- I'm

      4   giving you my layman's understanding of how I applied it --

      5   that -- they talk about a completely functional unit.              So

      6   you're -- the patentee is entitled to claim or seek and

      7   obtain lost profits if it can show that the patented

      8   component, which here is a control line device, worked with

      9   non-patented elements, such as tongs, spiders, and so forth,

     10   as a complete functional unit.

     11             And if so, then you can seek lost profits on all

     12   those completion services, not just on the revenues

     13   associated with the control line device.

     14   And have you been in the courtroom when Mr. Zaleski

     15   testified?

     16   A.   I have.

     17   Q.   Did he testify about a functional unit?

     18   A.   He did.

     19   Q.   What did he say?

     20   A.   Well, he said that all these components work together as

     21   a complete functional unit.        And what I mean these

     22   components, the control line devices, tongs, spiders, and so

     23   forth.

     24   Q.   Were you here in this courtroom when Mr. Porter, the

     25   corporate representative for Weatherford, testified?
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 31 of 147 PageID #: 8687
                                                                                   31



      1   A.   I was.

      2   Q.   What did he say?

      3   A.   He basically said the same thing.

      4   Q.   Were you here yesterday when Mr. Meeks was called to

      5   testify?

      6   A.   I was.

      7   Q.   What did he say about functional unit?

      8   A.   Well, he said they're also a package service.

      9   Q.   Have you seen any evidence in this case that there's not

     10   a functional unit?

     11   A.   No.

     12   Q.   With respect to the tenders --

     13   A.   Yes.

     14   Q.   -- that you reviewed --

     15   A.   Yes.

     16   Q.   -- you also -- you specifically reviewed Weatherford and

     17   Tesco tenders?

     18   A.   I did.

     19   Q.   And is PX-192 a Tesco tender?

     20   A.   It is.

     21   Q.   What's shown here with respect to PX-192?

     22   A.   So this was a tender submitted from BHP Billiton to

     23   Tesco, and it indicates what kind of equipment was required

     24   for this job in the Deepwater Gulf of Mexico.

     25   Q.   Let me stop you there --
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 32 of 147 PageID #: 8688
                                                                                   32



      1   A.   Yes.

      2   Q.   -- please.

      3               Does it say requirement?

      4   A.   Yes, it does.

      5   Q.   Did it say specifically equipment requirement?

      6   A.   It does.     I've circled it.

      7   Q.   What does the word requirement mean to you?

      8   A.   What it means to me is it's a requirement.

      9               In other words, if you can't provide that equipment

     10   of which the operator is saying is required, it means you

     11   won't meet the technical specifications of -- for this job.

     12   Q.   Have you seen any evidence in this case that there is

     13   not a requirement for deepwater completions in the Gulf of

     14   Mexico with respect to control line manipulation devices?

     15   A.   No.

     16   Q.   Has all the evidence shown that there is a requirement?

     17   A.   Of the evidence --

     18               MR. RALEY:   I'm sorry.     That's leading, Your Honor.

     19               THE COURT:   Sustained.

     20   Q.   (By Mr. Payne) Can you tell me whether all the evidence

     21   has shown that there is such a requirement?

     22   A.   Yes.    I've reviewed many tenders.       I've reviewed

     23   invoices and the like.       And I've certainly interviewed

     24   Mr. Porter and Zaleski --

     25   Q.   And what --
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 33 of 147 PageID #: 8689
                                                                                   33



      1   A.   -- and I heard courtroom testimony on this subject.

      2   Q.   Excuse me.

      3               What is the significance of this requirement to

      4   have a control line device in the Deepwater Gulf of Mexico

      5   for completions?

      6   A.   Well, the significance of it is, if you can't provide a

      7   control line device, then you're not going to meet the

      8   technical specifications for the job, so you won't be

      9   considered for that job.        You, meaning you as a company.

     10   Q.   And specifically with respect to PX-192 on the screen --

     11   A.   Yes.

     12   Q.   -- what do the requirements show in the left column and

     13   the right column, please?

     14   A.   Well, what I've highlighted here is the requirement here

     15   specifically identified:        An AutoCLAMP control line

     16   manipulating arm with accessories.          And, of course, the

     17   description from Tesco was that they had a control line

     18   Pusher Arm that satisfied that piece of equipment

     19   requirement.

     20   Q.   Can you clear the screen, please?

     21   A.   Yes.    I'm trying to find the magic place.

     22   Q.   And what is PX-196, sir?

     23   A.   This is an amendment to a Shell Oil and Tesco contract.

     24   Q.   And what does this contract amendment say about whether

     25   a control line device is required?
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 34 of 147 PageID #: 8690
                                                                                   34



      1   A.   It says here to assume that all completion activities

      2   require pusher arms and slips.

      3   Q.   And what does that mean in the context of this

      4   agreement?

      5   A.   It means it's a requirement.        It means you can't -- if

      6   you don't have it, then you can't provide the service.

      7   Q.   What's the significance of the requirement in the

      8   context of this Shell/Tesco agreement?

      9   A.   As I said, the -- the significance is if it's required

     10   and you can't provide it, that specific equipment, then you

     11   won't satisfy the requirements of the contract.

     12   Q.   And did you discuss control line manipulation devices

     13   with anyone at Weatherford?

     14   A.   I did.

     15   Q.   And who did you talk to specifically?

     16   A.   Mr. Porter.

     17   Q.   Why did you talk to Mr. Porter?

     18   A.   Well, Mr. Porter is in charge of the offshore completion

     19   services business at Weatherford, and I wanted to understand

     20   from him how the offshore -- Deepwater Offshore U.S. Gulf of

     21   Mexico completion services business operates and how the

     22   competitors operate in that requirement and how companies or

     23   operators who buy these services, what they need in terms of

     24   equipment and what they require.

     25   Q.   And were you here when Mr. Porter testified on the first
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 35 of 147 PageID #: 8691
                                                                                        35



      1   day of trial?

      2   A.   I was.

      3   Q.   Do you remember what he said about whether there is a

      4   requirement in the Deepwater Gulf of Mexico for completion

      5   services with respect to control line manipulation devices?

      6   A.   I do.

      7   Q.   What did he say?

      8   A.   Well, what he said was that you cannot provide TRS

      9   completion services in the offshore -- U.S. Offshore Gulf of

     10   Mexico if you do not have a control line device.                 That's a

     11   requirement.

     12   Q.   And did you also consider the total sales revenues for

     13   both Tesco and Weatherford with respect to their Deepwater

     14   Gulf of Mexico completions' operations?

     15   A.   I did.

     16   Q.   Can you summarize those for the jury, please.

     17   A.   Right.     So I looked at the same time period going back

     18   to September 2016 through October 31st, 2018, during the

     19   damages period in this case.          And I determined that Tesco
                              REDACTED BY ORDER OF THE COURT
     20   generated about                                      in TRS completion

     21   services during this time period, and during that same time
                                 REDACTED BY ORDER OF THE COURT
     22   period, Tesco generated                       in revenues.
                                                       REDACTED BY ORDER OF THE COURT
     23   Q.   Let me -- you said Tesco,                          ?

     24   A.   No.     I'm sorry.   I meant Weatherford.

     25   Q.   Could you go back over that, please, to make sure the
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 36 of 147 PageID #: 8692
                                                                                           36



      1   jury understands?

      2   A.   Sure.   During the same time period, which is the damages

      3   period, beginning September 13th, 2016, through October

      4   31st, 2018 about a month ago, Tesco generated TRS completion
                               REDACTED BY ORDER OF THE COURT
      5   services revenues of                        .     During the same time
                                                          REDACTED BY ORDER OF THE COURT
      6   period, Weatherford generated sales of                                .

      7   Q.   And how do those revenues bear, if at all, on the issue

      8   of demand under Panduit Factor 1?

      9   A.   Well, they're -- to me, they're evidence of demand for

     10   the patented product because these are services that involve

     11   provisioning of control line device services.

     12   Q.   So what is your conclusion on the demand factor?

     13   A.   Well, my conclusion is that -- regarding

     14   Panduit Factor 1 is that there is demand for the patented

     15   product.     And that prong of the Panduit four-factor test has

     16   been satisfied.

     17   Q.   And remind us what Panduit Factor 2 is, please.

     18   A.   So Panduit Factor 2 deals with the subject of the

     19   absence of alternatives.

     20              In other words, are there non-infringing

     21   alternatives that would have been available in the

     22   marketplace to customers if Tesco hadn't sold its infringing

     23   TRS completion services?

     24   Q.   With respect to Panduit Factor 2, did you consider

     25   Mr. Zaleski's opinions?
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 37 of 147 PageID #: 8693
                                                                                   37



      1   A.   I did.

      2   Q.   Did you interview him?

      3   A.   I did.

      4   Q.   Did you hear his testimony yesterday?

      5   A.   I did.

      6   Q.   And how did you rely on Mr. Zaleski?

      7   A.   Well, I relied on his opinions that based on his

      8   investigation, that there were no available non-infringing

      9   alternatives.

     10   Q.   And how does that impact your analysis?

     11   A.   Well, it means -- under Scenario A, it means that all of

     12   Tesco's infringing sales would have gone to Weatherford

     13   because they were the only other company that could have

     14   provided TRS completion services involving the use of a

     15   control line device.

     16   Q.   And why did you, specifically in subbullet 2 there,

     17   reference Frank's products as -- as likely infringing?

     18   A.   Well, because Frank's is one of the major competitors in

     19   the Deepwater Offshore Gulf of Mexico.           It's Frank's,

     20   Weatherford, and Tesco.

     21             And so one of the questions I had for Mr. Zaleski

     22   was whether or not Frank's infringed the '637 patent

     23   because, if Frank's infringes the '637 patent, then Frank's

     24   would not have been a substitute if Tesco couldn't suggest

     25   its infringing products, therefore, all of Tesco's sales
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 38 of 147 PageID #: 8694
                                                                                   38



      1   would have gone to Weatherford; none would have gone to

      2   Frank's.

      3   Q.   Did you hear Mr. Zaleski's testimony yesterday about

      4   whether Frank's is infringing certain claims of the '637

      5   patent?

      6   A.   I did.

      7   Q.   What did he say?

      8   A.   He said there were specific claims, including Claim 1,

      9   that were infringed by Frank's Cobra product.

     10   Q.   And remind the jury what Factor 3 is, please.

     11   A.   Factor 3 has to do with manufacturing and marketing

     12   capacity.

     13              In other words, that means that seeking lost

     14   profits, would Weatherford have been -- had sufficient

     15   resources, equipment and so forth, in order to take on those

     16   additional sales that Tesco actually took if those Tesco

     17   sales had shifted over to Weatherford.

     18              Do you have an opinion about Weatherford -- whether

     19   Weatherford had the manufacturing and marketing capacity to

     20   satisfy those sales.

     21   A.   I do.

     22   Q.   And what is your opinion?

     23   A.   My opinion is that based on my investigation,

     24   Weatherford had sufficient manufacturing and marketing

     25   capacity to take on the additional infringing sales that
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 39 of 147 PageID #: 8695
                                                                                   39



      1   Tesco actually made.

      2   Q.   On what information and evidence did you rely on to

      3   reach that opinion?

      4   A.   Several things, one of which, of course, is my

      5   interviews with Mr. Porter; and, two, my review of an

      6   inventory list prepared by Weatherford that they had built

      7   37 clamps -- not clamps, excuse me, 37 AutoCLAMPs during the

      8   last --

      9   Q.   Is --

     10   A.   -- couple of years.

     11   Q.   Excuse me.    Is the inventory PX-210?

     12   A.   I believe so.     Let me confirm that.       Yes.

     13   Q.   Thank you.    And did you see Mr. Porter's testimony about

     14   the ability to meet demand?

     15   A.   Yes.

     16   Q.   And how did he testify?

     17   A.   Well, he testified that they had plenty of capacity.                In

     18   fact, he pointed out that there was a downturn in the

     19   industry in 2014 in the Offshore Gulf of Mexico because oil

     20   prices dropped significantly in 2014, so they had a lot of

     21   excess equipment, starting in 2014 -- they, being

     22   Weatherford, had a lot of spare equipment.            Not just control

     23   line devices, but other equipment that works with the

     24   control line devices, that functional unit we talked about.

     25   Q.   And remind us what Panduit Factor 4 is.
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 40 of 147 PageID #: 8696
                                                                                   40



      1   A.    Well, that is just the ability to calculate lost

      2   profits.       Do you have the ability to calculate lost profits

      3   once you've satisfied the other three tests?

      4   Q.    Did you use a specific -- specific formula to calculate

      5   the amount of lost profits under the GP -- excuse me, under

      6   the Panduit factors?

      7   A.    I did.

      8   Q.    And what is that formula?

      9   A.    Well, so the formula is taking -- determining what

     10   Weatherford's lost sales would have been and then

     11   multiplying it by Weatherford's incremental profit margin,

     12   and that would tell you the total amount of lost profits

     13   that Weatherford suffered under Scenario A.

     14   Q.    And with respect to the box on the left, Weatherford's

     15   lost sales, what are those?

     16   A.    Well, in this case, what I use is -- I use Tesco's lost

     17   sales -- Tesco's actual sales during the damages period, the
    REDACTED BY ORDER OF THE COURT
     18                       we talked about earlier.     Those -- I assume

     19   that Weatherford would have sold those services at Tesco's

     20   prices, not Weatherford's prices.

     21   Q.    And is PX-181 the Tesco sales invoices?

     22   A.    Yeah.    This is an example of one invoice from, I

     23   believe, BP.

     24   Q.    And is this PX-181.35?

     25   A.    Yes.
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 41 of 147 PageID #: 8697
                                                                                   41



      1   Q.   Can you explain to the jury the significance of that

      2   particular Tesco invoice?

      3   A.   Well, this is just one invoice from Tesco during the

      4   damages period involving Tesco's TRS completion services.

      5   And this particular invoice was for three -- almost

      6   $366,000.00.

      7   Q.   And what pricing did you assume in your analysis of lost

      8   profits?

      9   A.   I assumed that Weatherford would have provided these

     10   services -- these TRS completion services under Scenario A

     11   at Tesco's prices, not Weatherford's prices.              Tesco's prices
                   REDACTED BY ORDER OF THE COURT
     12   are about                           on average during this time

     13   period than were Weatherford's prices.
                                   REDACTED BY ORDER OF THE COURT
     14   Q.   Does that mean your                         profit opinion is

     15   conservative?

     16   A.   Yes.

     17               MR. RALEY:     That's leading, Your Honor.

     18               THE COURT:     Sustained.      Restate it in a non-leading

     19   form.

     20               MR. PAYNE:     Yes, sir.      Yes.

     21   Q.   (By Mr. Payne)       Can you describe whether that impacts
          REDACTED BY ORDER OF THE COURT
     22   your                   number?

     23   A.   It does, because if I had used Weatherford's pricing

     24   during this time period for TRS services, instead of

     25   Weatherford's pricing -- instead of TR -- Tesco's pricing,
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 42 of 147 PageID #: 8698
                                                                                   42

               REDACTED BY ORDER OF THE COURT
      1   then the                      in lost profits would have been

      2   higher.

      3   Q.   And with respect to the Tesco invoices for deepwater

      4   completions operations in the Gulf, did you prepare a few

      5   slides that summarize all of those invoices?

      6   A.   I did.

      7   Q.   And are those the slides we're seeing now on the screen?

      8   A.   Yes.     I believe there are three summary slides I

      9   prepared.

     10   Q.   And can you make out the totals on Slide 20 there?

     11   A.   Yes, if we can blow it up a little.          But that's about
               REDACTED BY ORDER OF THE COURT
     12   almost                      in TRS completion services provided by

     13   Tesco, going back to 2013 to the date of first infringement.

     14   Q.   And what are the number of days there?

     15   A.   The number of days are a little over 3,000 days.

     16               MR. PAYNE:      Could you blow that up, Mr. Boles?

     17   Q.   (By Mr. Payne)        What is the jury seeing there with

     18   respect to the 3,102 number?

     19   A.   Those are the number of billed rig days.           In other

     20   words, that's the number of days in which services were

     21   being provided by Tesco, going all the way back to September

     22   of 2013 through October 31st, 2018.

     23   Q.   And can you summarize Tesco's deepwater completion

     24   sales?

     25   A.   Yes.     So this number here, we've discussed before.
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 43 of 147 PageID #: 8699
                                                                                    43

                   REDACTED BY ORDER OF THE COURT
      1   I mentioned                        approximately, but the actual

      2   number is                      .     That's the amount of Tesco

      3   completion sales involving use of the Pusher Arm, for the

      4   damages period beginning in September 13, 2016, through

      5   about a month ago, October 31st, 2018.

      6   Q.   And under Scenario A, what sales of Tesco did you assume

      7   Weatherford would have made but for the infringement?

      8   A.   I assumed that Weatherford would have generated, under
                                      REDACTED BY ORDER OF THE COURT
      9   Scenario A, approximately                            in revenues, using

     10   Tesco's actual TRS completion services revenues during the

     11   damages period.

     12   Q.   With respect to your formula that we see here, can you

     13   explain what you've done on Box 1?

     14   A.   Right.   So what I've done is I've gone back to the

     15   formula we looked at, and I put in the lost sales portion of
                           REDACTED BY ORDER OF THE COURT
     16   the formula, the                          in Tesco actual completion

     17   revenues during the damages period as being Weatherford's

     18   lost sales.

     19   Q.   What's the next step in the formula?

     20   A.   The next step is to determine what the incremental

     21   profits were during this time period.

     22   Q.   What are incremental profits?

     23   A.   So incremental profits are the additional profits that a

     24   company like Weatherford would make on top of the actual

     25   business or revenues it actually generated because,
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 44 of 147 PageID #: 8700
                                                                                   44



      1   remember, Weatherford was providing TRS completion services

      2   during the damages period.        But if you're assuming in

      3   scenario A that they would have taken on the additional

      4   sales that Tesco generated, you now have incremental sales.

      5   In other words, they're generating more sales.

      6             And the question is:       How much more profit would

      7   they have generated in their completion business than they

      8   actually did during that time period?           So incremental

      9   revenues and profits look at what additional amount of

     10   profits you would generate if you overlay Tesco's infringing

     11   sales and now shifted -- shifted them over to Weatherford.

     12   Q.   Did you consider Weatherford's actual profits in its

     13   business?

     14   A.   I did.

     15   Q.   And are those reflected in PX-188.1?

     16   A.   They are.

     17   Q.   Could you look in your exhibit binder, please, and

     18   confirm that?

     19   A.   188.1.   Yes.

     20   Q.   And can you explain for the jury what PX-188.1 is,

     21   please?

     22   A.   So these are various -- this is a profit and loss

     23   statement for Weatherford's Offshore Gulf of Mexico

     24   operations which are run out of Lafayette, Louisiana.              And

     25   these go back for a period of years, and it just shows the
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 45 of 147 PageID #: 8701
                                                                                   45



      1   revenues, the -- for that business unit, the -- all the

      2   expenses, the variable and fixed expenses, and then what

      3   they call field operating profit, which is the profit for

      4   that field division after all expenses are taken into

      5   consideration.

      6   Q.   What's the date range?

      7   A.   I'm sorry?

      8   Q.   The date range?

      9   A.   Well, this goes back from as early as 20 -- fiscal year

     10   2013 on the far left, through -- year-to-date through the

     11   third quarter of, I believe, 2018, which is October 31st

     12   2018.

     13   Q.   Are these profit and loss statements limited to

     14   Weatherford's TRS completion business?

     15   A.   No.   It also includes the casing services run out of the

     16   Weatherford Lafayette facility.

     17   Q.   So all of the TRS services?

     18   A.   All of TRS completion services, both TRS completion

     19   services and casing.

     20   Q.   And why do you have a red box in the middle of this

     21   first page of 188.1?

     22   A.   Because this shows the -- the profit margin for that --

     23   for that unit, that business unit run out of Lafayette.

     24              MR. PAYNE:    Mr. Boles, can you blow that up a

     25   little bit there?       Thank you.
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 46 of 147 PageID #: 8702
                                                                                   46



      1   (By Mr. Payne) And what does the reference on the left to

      2   FOP mean?

      3   A.   That means field operating profit.          So that means the

      4   field operating profit, meaning the profits associated with

      5   that business unit run out of Lafayette as opposed to the

      6   company overall.

      7   Q.   Is FOP profit and incremental profit the same?

      8   A.   No.

      9   Q.   Why not?

     10   A.   Well, because FOP is the profit after considering

     11   certain fixed expenses that are in -- or in line items you

     12   have, for example, depreciation here and you have facilities

     13   cost.      Those two are fixed costs.      They would have been

     14   incurred whether Weatherford picked up any additional Tesco

     15   infringing sales or not.        And so you have to take that into

     16   consideration and make an adjustment for that.

     17   Q.   Did you, in fact, make any adjustments with respect to

     18   facilities and appreciation?

     19   A.   I did.

     20   Q.   How did you do that?

     21   A.   Well, I removed them from -- I added -- these expenses

     22   were already deducted in getting a field operating profit,

     23   so I had to go back to field operating profit in order to

     24   make an adjustment for incremental profits.

     25   Q.   And what is the reference in the second bullet to
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 47 of 147 PageID #: 8703
                                                                                         47



      1   reduced Weatherford's profit margin to account for Tesco's

      2   lowers prices?
                                                         REDACTED BY ORDER OF THE COURT
      3   A.   Right.   So as I mentioned earlier, the                                are

      4   the -- Tesco's infringing sales, TRS completion services.

      5   Those sales were -- were -- Weatherford, during that time

      6   period, would have generated higher sales because,

      7   historically, Weatherford prices its products more than

      8   Tesco.

      9             So I had to recognize that -- since I'm making an

     10   adjustment and now using only Tesco's invoice -- invoices

     11   and Tesco's prices, I needed to adjust Weatherford's profit

     12   margin down to figure out what Weatherford's profit margin

     13   would have been as applied to Tesco's lower prices.

     14             So, in other words, I lowered Weatherford's profit
                                REDACTED BY ORDER OF THE COURT
     15   margin by an additional                    , reflecting the fact that

     16   I'm using Tesco's pricing.

     17   Q.   And back to your Scenario A formula, what did you find

     18   ultimately with respect to Weatherford's incremental profit

     19   margin?

     20   A.   So I applied the -- I determined that the incremental

     21   profit margin for Weatherford during the damages period
                                                                 REDACTED BY ORDER OF THE COURT
     22   going back to September 2016 was approximately                                    .

     23             So when I multiplied that by the                                in

     24   lost sales, that would give me that                               in lost

     25   profits that we talked about at the beginning when we talked
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 48 of 147 PageID #: 8704
                                                                                    48



       1   about Scenario A.

       2   Q.   Can you summarize your Scenario A analysis for the jury,

       3   please?

       4   A.   Yes.     So my analysis of Scenario A indicates that based

       5   on my analysis, I believe that the four Panduit factors were

       6   satisfied, and, therefore, Weatherford would be entitled to

       7   lost profits.        And the amount of lost profits under Scenario
                                                       REDACTED BY ORDER OF THE COURT
       8   A that Weatherford is entitled to would be                          .

       9   Q.   And why are we going to look at Scenario B?

     10    A.   Well, these are alternatives because I don't know what

     11    the trier of facts is going to ultimately determine to be

     12    the facts of the case.        So I've just prepared two

     13    alternative calculations, although it's my opinion that

     14    Scenario A is the appropriate measure of damages based on

     15    Mr. Zaleski's testimony.

     16    Q.   Would you speak up a little bit?

     17    A.   Sure.       I'm sorry.

     18    Q.   It's okay.

     19    A.   Allergies.

     20    Q.   And remind us what Scenario B is.

     21    A.   Right.       So Scenario B is this hybrid scenario I
                                                           REDACTED BY ORDER OF THE COURT
     22    mentioned where there's a combination of lost profits of
  REDACTED BY ORDER OF THE COURT
     23                and reasonable royalties of                  , totaling

     24                 .

     25                And the reason there are lost profits in Scenario B
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 49 of 147 PageID #: 8705
                                                                                    49



      1   is because we assume in Scenario B that Frank's is a

      2   legitimate competitor, that they have a non-infringing

      3   alternative, something Mr. Zaleski concluded they didn't

      4   have, but in this scenario, I'm assuming Frank's can compete

      5   with its Cobra product and that Cobra product does not

      6   infringe the '637 patent.

      7   Q.   But, again, what did Mr. Zaleski testify to with respect

      8   to Frank's vis-à-vis infringement?

      9   A.   He believed, based on his investigation, that Frank's

     10   did infringe the '637 patent.

     11   Q.   Okay.   And what would that mean with respect to

     12   Scenarios A and B?

     13   A.   Well, that means Scenario B wouldn't apply.            Only

     14   Scenario A would apply.

     15   Q.   And under Scenario B, how did you take -- how did you

     16   specifically take Frank's into consideration?

     17   A.   So I had to look at information regarding market share

     18   in the Deepwater Gulf -- U.S. Deepwater Gulf of Mexico.                  And

     19   I had to look at Tesco, Frank's, and Weatherford's market

     20   share during the damages period in order to figure out how

     21   much -- how many lost sales of Tesco's infringing sales

     22   would have gone to Weatherford and how many would have gone

     23   to Frank's in Scenario B.

     24   Q.   What is shown in the pie chart in this slide?

     25   A.   Well, the pie chart shows that I have to account for all
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 50 of 147 PageID #: 8706
                                                                                   50



      1   infringing sales.        So if a portion of Tesco's infringing

      2   sales are now, just in Scenario B, considered for lost

      3   profits, not a hundred percent of them, but some portion

      4   because Frank's is getting some of those, then the balance,

      5   though, Tesco still has to pay royalties on the remaining

      6   infringing sales that are not covered by Weatherford's

      7   lost -- lost sales and lost profits.

      8   Q.   And what does this pie show with respect to how it

      9   breaks down between the market shares for -- market share

     10   for Weatherford versus the market share for Frank's?

     11   A.   Well, this doesn't show that detail.             This is just

     12   showing that I'm splitting up the lost profits and the

     13   reasonable royalties to account for 100 percent of all of
                    REDACTED BY ORDER OF THE COURT
     14   Tesco's                                    of infringing sales.

     15   Q.   And did you use a formula for Scenario B in calculating

     16   damages?

     17   A.   Yes.

     18   Q.   Can you walk the jury through these boxes?

     19   A.   Sure.    So the box on the left, this is, again, trying to

     20   figure out lost profits -- the lost profits component,

     21   assuming Scenario B, that Frank's can compete for the Tesco

     22   infringing sales, and then I have the other component, which

     23   is Weatherford's reasonable royalties that I have to account

     24   for.

     25               So when you add those two up, that will give you
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 51 of 147 PageID #: 8707
                                                                                   51

                                             REDACTED BY ORDER OF THE COURT
      1   the total damages in Scenario B of                      .

      2   Q.   And under Scenario B, how did you figure out how much of

      3   Tesco's sales would be Weatherford's market share and how

      4   much would be Frank's market share?

      5   A.   Well, I looked at data that Weatherford tracked

      6   regarding the Deepwater Gulf of Mexico -- the U.S. Deepwater

      7   Gulf of Mexico and which service providers were providing

      8   TRS completion services on how many rigs during various

      9   points in time.

     10   Q.   Can I ask you to look in your trial exhibit binder --

     11   A.   Sure.

     12   Q.   -- at PX-44 and PX-189 and identify those documents,

     13   please, for the jury?

     14   A.   Did you say 44?

     15   Q.   Yes, sir.

     16   A.   Okay.     I have them in front of me.

     17   Q.   And did those particular PX exhibits bear on

     18   Weatherford's market share?

     19   A.   They do.

     20   Q.   How so?

     21   A.   Well, this is data that was tracked by Weatherford

     22   regarding specific rigs in the Deepwater Gulf of Mexico at

     23   various points in time and which companies are providing TRS

     24   completion services.

     25   Q.   And what data do we see on the slide here with respect
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 52 of 147 PageID #: 8708
                                                                                   52



      1   to PX-44?

      2   A.    Well, PX-44, we just see various market share

      3   calculations going back to 2015 through --

      4             THE COURT:     Mr. Bratic, you're going to need to

      5   speak in the microphone.

      6             THE WITNESS:     Sorry, Your Honor.

      7             THE COURT:     I hear you, but you're speaking toward

      8   me and not the jury.

      9             THE WITNESS:     I'm sorry.     Let me pull it over.

     10   Excuse me.     Let me get some water.

     11   Q.    (By Mr. Payne) You can look at the screen if you want

     12   to.

     13   A.    Right.   So what I'm looking at in PX-44 are specific

     14   market share calculations as summarized and as shown on the

     15   screen in Slide 30.      So these are just showing market share

     16   data from the first quarter of 2015 through the second

     17   quarter of 2017.

     18   Q.    And why are OES and Besco listed here in PX-44?

     19   A.    Well, they're listed because the top part -- this part

     20   is for the entire Gulf of Mexico, the shelf, the shallow

     21   in-shore of the Gulf of Mexico drilling activities, as well

     22   as the Deepwater Gulf of Mexico.

     23             The lower portion is where you can see that OES and

     24   Besco are not highlighted because they are not in the

     25   Deepwater Gulf of Mexico providing TRS completion services.
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 53 of 147 PageID #: 8709
                                                                                   53



      1   And since Frank's -- excuse me, Frank's, Weatherford, and

      2   Tesco all provide -- were the only companies providing TRS

      3   deepwater completion services during the damages period,

      4   they're the ones you have to focus on to figure out what the

      5   appropriate market share is for lost profits and reasonable

      6   royalties, taking into consideration Frank's as a

      7   competitor.

      8   Q.   In addition to PX-44, did you also consider Mr. Porter's

      9   testimony with respect to the 2018 market share data?

     10   A.   Yes.    He provided me updated information through the

     11   third quarter of 2018 regarding Tesco, Weatherford, and

     12   Frank's in the Deepwater Gulf of Mexico.

     13   Q.   And, specifically, what information did he testify

     14   about?

     15   A.   Well, for example, he identified what happened over

     16   time, beginning in the first quarter, and the second and

     17   third quarter of 2018 in terms of how many rigs Weatherford,

     18   Frank's, and Tesco had.       And so I had to take that into

     19   consideration.

     20   Q.   And what are the calculations that are shown here?

     21   A.   This is taking -- for example, if you look at the top

     22   part, this is looking at Frank's, Weatherford, and Tesco

     23   accounting for 100 percent of the market share in the

     24   Deepwater Gulf of Mexico, as an example looking at 2016.

     25               What I've done below is I've taken Weatherford --
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 54 of 147 PageID #: 8710
                                                                                   54



      1   Tesco out of the picture and reallocated Tesco's market

      2   share to Frank's and Weatherford.            And that's how I'm able

      3   then to figure out what portion in Scenario B of Tesco's
                   REDACTED BY ORDER OF THE COURT
      4   infringing                     in sales would go to Weatherford

      5   based on time period, because market shares changed and how

      6   many would go to Frank's.

      7   Q.   And remind the jury why you removed Tesco under Scenario

      8   B.

      9   A.   Well, because Tesco was still assumed to be an

     10   infringer, and so I have to then figure out, well, Tesco is

     11   an infringer and couldn't lawfully have sold TRS completion

     12   services.      I then have to figure who would have gotten its

     13   sales.    In scenario B, I assume that Frank's would have

     14   gotten some of its sales, and, of course, Weatherford would

     15   have gotten some of the sales, too, because they're the only

     16   three competitors in the Deepwater Gulf of Mexico providing

     17   TRS completion services.

     18   Q.   After removing Tesco, what are the specific market share

     19   percentages that you found?

     20   A.   Well, they ranged from a high of 50.9 percent in 2017 to

     21   a low of 24.3 percent in 2018.            And I use those

     22   percentages -- market share calculations in my lost profits

     23   calculations for Scenario B.

     24   Q.   And are those percentages for Weatherford?

     25   A.   Yes, the highlighted red at the bottom are
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 55 of 147 PageID #: 8711
                                                                                     55



      1   Weatherford's.     The ones right above it are Frank's.

      2   Q.   And can you go over those specific percentages?

      3   A.   Sure.    So for 2016, the average -- Weatherford's average

      4   market share in the Deepwater Gulf of Mexico would have been

      5   43.8 percent.

      6               In 2017, it would have been 50.9 percent.

      7               And for 2018 through October 31st, it was 24.3

      8   percent.

      9   Q.   And under Scenario B that we're discussing, can you

     10   explain to the jury how you calculated Weatherford's lost

     11   profits?

     12   A.   Yes.    So I began with the same number of infringing
                                                  REDACTED BY ORDER OF THE COURT
     13   sales during the damages period, the                           .   I

     14   applied Weatherford's overall market share -- its weighted

     15   average market share during the damages period from

     16   September 2016 through October 2018.            And that was 41.2

     17   percent.     That was looking at the three numbers on the

     18   previous slide we just talked about and averaging them

     19   during the damage period.        The effective market share during

     20   that time period was 41.2 percent.

     21               So when you multiply 41.2 percent of Weatherford's

     22   market share times Tesco's infringing sales, you get
                                                              REDACTED BY ORDER OF THE COURT
     23   Weatherford's lost profits under Scenario B of                              .

     24   Then when you apply Weatherford's incremental profit margin
                                            REDACTED BY ORDER OF THE COURT
     25   during this damages period, it's                       , you get
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 56 of 147 PageID #: 8712
                                                                                   56



      1   Weatherford's lost profits under Scenario B of just under
    REDACTED BY ORDER OF THE COURT
      2                   .

      3   Q.   And under Scenario B, in addition to Weatherford's lost

      4   profits, do you also need to calculate a reasonable royalty?

      5   A.   Yes.

      6   Q.   Why?

      7   A.   Well, because you have to account for 100 percent of

      8   infringing sales by -- we saw that -- if you can go to the

      9   previous slide, please.

     10               We saw that Weatherford only had under Scenario B

     11   41 percent average market share.         That means roughly 60

     12   percent market share went to Frank's.           But that means --
                                                              REDACTED BY ORDER OF THE COURT
     13   that means there's 60 percent of the infringing

     14   sales that Weatherford is not picking up in lost profits,

     15   and it's entitled to compensation in the form of a

     16   reasonable royalty for that remaining 60 percent of those

     17   infringing sales.

     18   Q.   And how does this formula account for those remaining 60

     19   percent of infringing sales?

     20   A.   Well, we then turn to figuring out what Weatherford's

     21   reasonable royalties were under Scenario B to calculate

     22   total damages because we've already accounted for only lost

     23   profits.

     24   Q.   And so can you, again, with respect to Boxes 1 and 2,

     25   talk about the 40 percent and 60 percent?
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 57 of 147 PageID #: 8713
                                                                                   57



      1   A.   Right.    So the 40 percent is accounted for here in

      2   the -- Weatherford's lost profits.          But there's 60 percent

      3   of infringing sales that have to be taken into consideration

      4   here in this second box on reasonable royalties.

      5   Q.   And with respect to the second box, what is a reasonable

      6   royalty?

      7   A.   Well, reasonable royalty is basically rent that's paid

      8   for use for somebody's patent.         It's much like the example I

      9   gave of the farmer and the oil and gas company.             If you come

     10   on the property to take oil and gas off, you have to pay

     11   rents.      If you want to use somebody's patents, the patent --

     12   patent owner is entitled to, under the patent statute shown

     13   here, no less than a reasonable royalty.

     14   Q.   And as a damages expert, do you consider certain factors

     15   with respect to a reasonable royalty?

     16   A.   Yes.

     17   Q.   What are those factors?

     18   A.   Those factors are called the Georgia-Pacific factors.

     19   Q.   And how many Georgia-Pacific factors did you look at?

     20   A.   Well, there's 15 of them.       And if you look here on the

     21   chart, I have all 15 of them.         And they come from a very

     22   well-known patent case involving reasonable royalties in a

     23   patent case called Georgia-Pacific versus U.S. Plywood.

     24   Q.   And with respect to Factor 15 on the right here --

     25   A.   Yes.
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 58 of 147 PageID #: 8714
                                                                                   58



      1   Q.   -- can you explain to the jury how that factor bears on

      2   a reasonable royalty analysis?

      3   A.   Yes.    The Georgia-Pacific court -- because the parties

      4   were -- there was no license.         The parties were in court

      5   just like Weatherford and Tesco are in court today.              And

      6   because they didn't agree on a license, the Court created a

      7   scenario or a situation in which the Court assumed that

      8   there would have been a hypothetical negotiation between

      9   Georgia-Pacific and U.S. Plywood to determine a reasonable

     10   royalty.     And the outcome of that hypothetical negotiation

     11   would have been a hypothetical license.

     12               So the Court said there were 14 factors to be

     13   considered to then roll into that hypothetical negotiation

     14   to reach a reasonable royalty paid under a hypothetical

     15   license.

     16   Q.   Why did you -- excuse me.       Why did you group the 15

     17   factors into four different buckets?

     18   A.   Well, because a number of them have similar

     19   characteristics or similar traits, similar themes, and so

     20   it's easier for discussion purposes to group them together.

     21   Q.   And what are the key factors in the hypothetical

     22   negotiation for a royalty?

     23   A.   Yeah.    So the -- the conditions of the hypothetical

     24   negotiation shown in this slide is that the hypothetical

     25   negotiation occurs about the time of first infringement,
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 59 of 147 PageID #: 8715
                                                                                   59



      1   which in this case goes back to June 2013.            So that's when

      2   Weatherford and Tesco would have sat down to have a

      3   hypothetical negotiation for a hypothetical license.

      4             The parties -- both parties are supposed to assume

      5   that the '637 patent is valid and infringed.            The

      6   negotiation is an open book.        And what I mean by that is

      7   there are no secrets.       Everybody knows what the other party

      8   has in terms of information.        That's very different than a

      9   real world where lots of time you don't share all the

     10   information you have.       But here, under Georgia-Pacific,

     11   everything's known to all the parties.

     12             And you also can consider what's called the book of

     13   wisdom, which is there's information that may have occurred

     14   after the date of infringement that could inform the

     15   parties' negotiations.

     16             At the end of the hypothetical negotiation, the

     17   parties agree on a reasonable royalty rate, and Tesco gets a

     18   license to the '637 patent.

     19   Q.   And with respect to the first bucket, licensing

     20   characteristics, what factors are in that bucket?

     21   A.   Well, as an example, you -- you would look to whether or

     22   not Weatherford has ever licensed the '637 patent, and if

     23   so, under what terms and conditions.          You'd see if there

     24   were any comparable licenses to the -- involving comparable

     25   technology to the '637 patent that have been either licensed
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 60 of 147 PageID #: 8716
                                                                                   60



      1   by Tesco or were there any industry licenses that might

      2   involve comparable technology.

      3   Q.   In your opinion, are there any licensing agreements in

      4   this case and evidence that bear on the royalty rate?

      5   A.   In my opinion, no.

      6   And with respect to the second bucket labeled Commercial

      7   Success, which factors do we have there?

      8   A.   Well, those deal with, for example, looking at the

      9   profitability and commercial success of the products made

     10   under the invention, the benefits of practicing the patent

     11   and things of that nature.

     12   Q.   And did Weatherford and Tesco generate profits that bear

     13   on this bucket?

     14   A.   They did.

     15   Q.   And what information did you consider with respect to

     16   Tesco's sales in this bucket?

     17   A.   Well, I looked at the period of infringement for Tesco,

     18   and over the period of infringement, Tesco generated sales
                 REDACTED BY ORDER OF THE COURT
     19   of around                   .   Tesco generated completion services

     20   for its Pusher Arm service on a day basis because they sell
                                                              REDACTED BY ORDER OF THE COURT
     21   these services based on time.           They generate about

     22   per rig per day in revenues.

     23   Q.   And does this go specifically to Georgia-Pacific Factor

     24   No. 6?

     25   A.   Yes.   This impacts Georgia-Pacific No. 6.
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 61 of 147 PageID #: 8717
                                                                                   61



      1   Q.   What is No. 6?

      2   A.   Well, No. 6 deals with convoyed sales.          It's

      3   non-patented made in conjunction with the use of the

      4   patented invention.

      5   Q.   And how are convoyed sales relevant to your analysis on

      6   a royalty?

      7   A.   Well, much like we talked about the functional unit

      8   concept for the other components for the TRS completion

      9   services for lost profits, those other components, other

     10   than the control line device, would be considered convoyed

     11   items under Georgia-Pacific Factor 6 because they're sold in

     12   conjunction with or as a result of CRS -- the TRS completion

     13   services involving control line devices.

     14   Q.   And specifically with respect to your conclusions of
REDACTED BY ORDER OF THE COURT
     15             per rig per day for Tesco, how does that impact your

     16   analysis?

     17   A.   Well, it just shows that those revenues -- that they've

     18   generated substantial revenues on a per-day basis based on

     19   how they provided those services, and that's how they

     20   generated the revenues, by providing daily services of TRS

     21   completion services.

     22   Q.   Did you also consider Weatherford's daily rig

     23   information?

     24   A.   I did.

     25   Q.   And what was that?
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 62 of 147 PageID #: 8718
                                                                                   62



      1   A.   Well, I looked at the same time period of infringement,

      2   and I determined that Weatherford generated per rig per day
                   REDACTED BY ORDER OF THE COURT
      3   revenues of                , a little higher than Tesco's revenues

      4   per rig per day.

      5               And then I considered Weatherford's incremental
                           REDACTED BY ORDER OF THE COURT
      6   profit margin of                          during this time period, and

      7   that told me that on a day basis -- on a per rig per day

      8   basis, Weatherford generated incremental profits of about
 REDACTED BY ORDER OF THE COURT
      9          thousand a day.

     10   Q.   And how does that relate to Georgia-Pacific Factor

     11   No. 8?

     12   A.   Well, this talks about the profitability of the products

     13   and commercial success of the products, so these products

     14   were commercially successful, that millions -- both

     15   companies sold millions of dollars' worth of TRS completion

     16   services involving use of control line devices, and both

     17   companies generated profits when they provided those

     18   services.

     19   Q.   And with respect to that information, did you consider

     20   PX-182, the -- the various invoices in PX-182?

     21   A.   Yes.

     22   Q.   And did you --

     23   A.   Yes.

     24   Q.   -- did you also consider PX-187.1 and 188.1?

     25   A.   I'm sorry.         187.1?
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 63 of 147 PageID #: 8719
                                                                                   63



      1   Q.   Yes.

      2   A.   And?

      3   Q.   188.1?

      4   A.   Yes, I did.

      5   Q.   And what is 187.1?

      6   A.   187.1 is AutoCLAMP revenues summarized by invoice.

      7   Q.   And 188.1?

      8   A.   188.1 is that -- is the field operating profit document

      9   we talked about earlier for the Weatherford Lafayette

     10   operations.

     11   Q.   And with respect to Georgia-Pacific Factors 9 and 10,

     12   did you consider the benefits of the '637 patent?

     13   A.   I did.

     14   Q.   On whom did you rely for those benefits?

     15   A.   Mr. Zaleski.

     16   Q.   Why?

     17   A.   Well, because he's a technical expert, and I certainly

     18   wasn't qualified to determine what the benefits associated

     19   with practicing the '637 patent and the asserted claims of

     20   the '637 patent, so I had to turn to Mr. Zaleski for that

     21   input.

     22   Q.   And did he discuss with you the benefits of the asserted

     23   Claims 34, 35, and 36?

     24   A.   He did.

     25   Q.   And how did that impact your analysis?
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 64 of 147 PageID #: 8720
                                                                                   64



      1   A.   Well, it impacts my analysis because it indicates to me

      2   that there are different benefits associated with practicing

      3   the asserted claims of the '637 patent as shown here on this

      4   slide.

      5   Q.   And did you hear him testify about those specific

      6   benefits for Claims 34, 35, and 36?

      7   A.   Yes.

      8   Q.   What are the benefits?

      9   A.   Well, the benefits are it improves the efficiency of the

     10   pipe lower -- pipe lowering process and improves the

     11   workers' safety, makes for a much safer work environment in

     12   that red zone, and it provides -- prevents damaging control

     13   lines and company tubulars.

     14               He also, of course, explained to me there were no

     15   available acceptable non-infringing alternatives to the '637

     16   patent if you wanted to get these benefits.

     17   Q.   And did you consider the contribution of the '637 patent

     18   to Tesco's infringing services?

     19   A.   I did.

     20   Q.   Did you rely on Mr. Zaleski for that information?

     21   A.   I did.

     22   Q.   How so?

     23   A.   Well, he's the one that provided me indication and

     24   apportionment of the technological contribution of the

     25   control line device to the TRS completion services, which he
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 65 of 147 PageID #: 8721
                                                                                      65



      1   said operated as a functional unit.

      2                And so, as shown on this slide, he indicated that

      3   20 percent of the -- of the TRS completion services, 20

      4   percent of the value is attributed to the control line

      5   handling equipment.

      6   Q.    And is that 20 percent figure for the control line

      7   equipment important to your analysis?

      8   A.    It is.

      9   Q.    Why?

     10   A.    Well, because -- because I figured out what the profits

     11   were associated with practicing the patents, but I also

     12   needed to know how much of the revenue and profits were

     13   attributed only to the patented technology as opposed to all

     14   these other components, such as the elevators, spiders, and

     15   the tongs, because they're not covered by the patent.

     16   Q.    And what calculation did you make specifically with

     17   respect to Mr. Zaleski's 20 percent apportionment?

     18   A.    Well, as shown here, I determined what the incremental

     19   profits per day that Weatherford generated were, which is
  REDACTED BY ORDER OF THE COURT
     20                   per rig day, and then I only took 20 percent --

     21   Mr. Zaleski's 20 percent apportionment and multiplied that
                   REDACTED BY ORDER OF THE COURT
     22   against the                    and that told me that the profits
                                                    REDACTED BY ORDER OF THE COURT
     23   relating only to the '637 patent were                            per day.

     24   Q.    And what's the next bucket you considered?

     25   A.    The next bucket deals with the relationship between the
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 66 of 147 PageID #: 8722
                                                                                   66



      1   parties.    In other words, the patent owner, Weatherford,

      2   versus Tesco, what is the relationship with them under

      3   Georgia-Pacific, whether they're competitors or not, whether

      4   one is an inventor and the other one is the promoter?

      5   Q.   Has Weatherford ever licensed the '637 patent to a

      6   direct competitor?

      7   A.   No.

      8   Q.   How does that bear on your analysis?

      9   A.   Well, it's just an indication to me that Weatherford

     10   does not willingly license competitors, certainly with

     11   respect to the '637 patent.

     12   Q.   Why wouldn't it willingly license competitors like

     13   Tesco?

     14   A.   Well, as this -- as I understand from Mr. Zaleski, this

     15   is important technology, and it gives him a competitive

     16   advantage, and it's a required technology in the Deepwater

     17   Gulf of Mexico.

     18              So if you have patented technology that you have

     19   that others don't have and customers require that

     20   technology, it gives you a competitive advantage you don't

     21   want to willingly give up.

     22   Q.   And with respect to the last bucket, what factors did

     23   you consider?

     24   A.   Well, the last two -- the last two Georgia-Pacific

     25   factors deal with the opinion of experts.           For example, I
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 67 of 147 PageID #: 8723
                                                                                   67



      1   relied on Mr. Zaleski for various opinions and inputs into

      2   my analysis.     And then the -- the last 15 factors, of

      3   course, the hypothetical negotiation, which rolls up all 14

      4   factors into that negotiation.

      5   Q.   And does that mean we've covered each factor?

      6   A.   Yes.

      7   Q.   And -- and would the GP factors that we've discussed be

      8   considered by the parties at the time of the hypothetical

      9   negotiation in 2013?

     10   A.   Yes.    Excuse me.   Yes.

     11   Q.   How so?

     12   A.   Well, the parties would have taken that information into

     13   consideration in forming their negotiations and the outcome

     14   of that negotiation.

     15   Q.   And what are the key factors the parties would consider

     16   in your opinion with respect to that hypothetical

     17   negotiation?

     18   A.   Well, certainly Weatherford would have emphasized the

     19   fact that the patent -- the '637 is valid and has been

     20   infringed by Tesco, but also that the patented technology is

     21   -- is novel and provides functionality and benefits.

     22               Another key point Weatherford would have emphasized

     23   is that there are no available acceptable non-infringing

     24   alternatives, and certainly Weatherford would have pointed

     25   out they're direct competitors, so, therefore, Weatherford
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 68 of 147 PageID #: 8724
                                                                                    68



      1   giving Tesco a license would enable Tesco to take away work

      2   from Weatherford.

      3   Q.   And in your opinion, did one of the parties in the

      4   hypothetical negotiation have more bargaining power than the

      5   other?

      6   A.   Right.   Well, I also -- yes.       I also have a slide I

      7   prepared about Tesco's bargaining position and what they

      8   would have raised as key points, but at the end of the day,

      9   I believe that Weatherford would have had greater leverage

     10   in a hypothetical negotiation.

     11   Q.   Why would Weatherford have greater leverage in your

     12   opinion?

     13   A.   Well, primarily because, according to Mr. Zaleski, there

     14   were no alternatives available to Tesco in order to still

     15   provide a control line device to customers in the Deepwater

     16   Gulf of Mexico, and so, therefore, that would have shifted

     17   the bargaining leverage in favor of Weatherford.

     18   Q.   And what about Tesco's bargaining position?

     19   A.   Well, Tesco would have certainly emphasized that it

     20   contributed its own technology for completion services.                  It

     21   would have emphasized that it was an established company in

     22   the Deepwater Gulf of Mexico providing completion services,

     23   and that there were other factors that influence customers,

     24   such as price and quality of service.

     25   Q.   And did you use a specific formula then for a reasonable
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 69 of 147 PageID #: 8725
                                                                                       69



      1   royalty?

      2   A.   Yes.   I -- I had to determine what the royalty rate was

      3   and then what the royalty base was.          And once you multiply

      4   those two out, you'll get the amount of reasonable

      5   royalties.

      6   Q.   And based on you're an -- analysis, what did you

      7   conclude was the reasonable royalty?

      8   A.   Well, I concluded the reasonable royalty was -- as you
                                                REDACTED BY ORDER OF THE COURT
      9   see here down below, it's circled --                       per rig per

     10   day.   That's after, of course, taking the                      ,

     11   Weatherford's incremental profit, multiplying it by

     12   Mr. Zaleski's 20 percent apportionment for the value of the
                                                      REDACTED BY ORDER OF THE COURT
     13   patented technology, and that gave me that                          per rig

     14   per day as the royalty.

     15   Q.   And what are the other numbers we see on this slide?

     16   A.   Well, they're just the daily sales -- completion --

     17   Weatherford's completion sales per day per rig, and then the

     18   incremental profit margin we talked about earlier.

     19   Q.   Why did you use the metric per rig per day in your

     20   analysis?

     21   A.   Because that's how companies such as Weatherford and

     22   Tesco provide their services.         They charge it out over time.

     23   And when you look at the invoices, the invoices cover a

     24   specific number of days that these TRS completion services

     25   are provided.
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 70 of 147 PageID #: 8726
                                                                                   70



      1   Q.   And in your royalty analysis, under Scenario B, what is

      2   the next step in the formula?

      3   A.   Well, once I determined what the day rate was, the
                          REDACTED BY ORDER OF THE COURT
      4   royalty per day of                 , then the next thing was to

      5   determine how many days would be subject to a reasonable

      6   royalty in Scenario B.

      7   Q.   And did you consider all the days in Scenario B?

      8   A.   No, I -- I already had -- I had to factor out the lost

      9   profits days because, remember, Scenario B has a component

     10   for lost profits.      So if I used all the days that TRS

     11   completion services were billed, then I would be overstating

     12   the royalty damages.       So I had to back out the number of

     13   lost profits days and only focus on the remaining days.

     14   Q.   And remind us how that broke down and the 40 percent/60

     15   percent?

     16   A.   Well, that would be, for example, 60 percent of the days

     17   would be accounted for in reasonable royalty days, and 40

     18   percent of the days would have been account -- allocated

     19   in -- already accounted for in the Scenario B lost profits

     20   days.

     21   Q.   And for those 60 percent of the days, how many days did

     22   you calculate?

     23   A.   978 days during the damages period.

     24   Q.   And what does that mean specifically?

     25   A.   Well, that means there are 978 billed days that were not
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 71 of 147 PageID #: 8727
                                                                                                 71



      1   included in lost profits that are subject to reasonable

      2   royalties.

      3   Q.   And how does that impact your formula for royalty under

      4   Scenario B?

      5   A.   Well, then I took the 978 days, put it here, and plugged
                                                                   REDACTED BY ORDER OF THE COURT
      6   it into the formula, multiplied that times the                                     per

      7   rig day royalty, and that gave me reasonable royalties under
                                           REDACTED BY ORDER OF THE COURT 
      8   Scenario B of a little over                              .

      9   Q.   And do you have to add that number to another number in

     10   Scenario B?

     11   A.   Yes.

     12   Q.   And can you walk us through that addition?

     13   A.   Sure.     So you -- we've just talked about the
     REDACTED BY ORDER OF THE COURT
     14                     in reasonable royalties under Scenario B.                       We

     15   add -- have to add back the lost profits for Weatherford in
                                      REDACTED BY ORDER OF THE COURT
     16   Scenario B of                                        .   And when you add

     17   those two numbers together, that's going to give you total
                                                        REDACTED BY ORDER OF THE COURT 
     18   damages under Scenario B of just over                               .

     19   Q.   And with respect to Scenario C, can you remind the jury

     20   what your analysis is?

     21   A.   Well, Scenario C is a scenario where there are no lost

     22   profits.      That's why it's N/A under Scenario C.                     It just

     23   says that Weatherford hasn't satisfied or met its burden to

     24   show that it's entitled to any lost profits, and, therefore,

     25   it is entitled to no less than a reasonable royalty.                         And
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 72 of 147 PageID #: 8728
                                                                                     72



      1   the reasonable royalties would be
    REDACTED BY ORDER OF THE COURT
      2                     under Scenario C.

      3   Q.   And what formula did you use for Scenario C?

      4   A.   I used the same formula we talked about reasonable

      5   royalties under Scenario B, but -- and I used the same
                                     REDACTED BY ORDER OF THE COURT
      6   royalty rate per day of                        .   But, now, rather than

      7   using the 978 days, which were the partial days that were

      8   only subject to reasonable royalties in Scenario B, I used

      9   all the billed rig days from September 2016 through October

     10   31st, 2018.

     11   Q.   And how do you compare the 60 percent of the days under

     12   Scenario B to the number of days here?

     13   A.   Well, here it's a hundred percent of the rig days.

     14   Q.   And how did you calculate the hundred percent of the rig

     15   days?

     16   A.   Oh, by looking at the number of -- of billed days during

     17   the damages period, and that gives me 1,665 days.

     18   Q.   And explain why this is higher than the 978 days for

     19   Scenario B.

     20   A.   Right.     Because in Scenario B, we had -- for reasonable

     21   royalties, we had 978 days.              Here, we have 1,665 days

     22   because the difference between the 978 days and the 1 --

     23   1,665 days in this scenario was due to the lost profits days

     24   that were calculated in Scenario B.

     25              So here, there are no lost profits.              So all of the
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 73 of 147 PageID #: 8729
                                                                                          73



      1   billed days during this damages period are subject to a

      2   reasonable royalty.

      3   Q.   And how does the 1,665 days of infringement relate to

      4   your formula?
                                            REDACTED BY ORDER OF THE COURT
      5   A.   Well, so you multiply the                         per rig day as a

      6   royalty times the 1,665 billed days during this time period,
                                                                     REDACTED BY ORDER OF THE COURT
      7   and that equals reasonable royalties of 2. -- just over

      8              under Scenario C.

      9   Q.   And, again, what time period is that?

     10   A.   This is from September 13, 2016, through October 31st,

     11   2018.

     12   Q.   Did you calculate any damages after October 31, 2018,

     13   under any of these scenarios?

     14   A.   No.

     15   Q.   Why not?

     16   A.   I didn't have any additional sales information from

     17   Tesco beyond October 31st, 2018.

     18   Q.   So can you please summarize your opinions under the

     19   different scenarios?

     20   A.   Well, yes.       So my opinions are that under Scenario A,

     21   which I believe is the most appropriate scenario, the total
                     REDACTED BY ORDER OF THE COURT
     22   damages are                      .

     23               But Scenario B, which includes a hybrid of lost

     24   profits and reasonable royalties, the damages are
   REDACTED BY ORDER OF THE COURT
     25                 .
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 74 of 147 PageID #: 8730
                                                                                     74



      1             And then Scenario C, which is strictly reasonable
                                       REDACTED BY ORDER OF THE COURT
      2   royalties, the royalties are                        .

      3             MR. PAYNE:     Pass the witness.

      4             THE COURT:     All right.      Ladies and gentlemen,

      5   before the Defendants cross-examine the witness, we're

      6   going to take a short recess.

      7             You may simply close your notebooks and leave them

      8   in your chairs.      Use this opportunity to stretch your legs,

      9   get a drink of water.       We'll be back shortly.            Follow all

     10   the instructions, including not to discuss the case among

     11   yourselves.

     12             The jury is excused for recess.

     13             COURT SECURITY OFFICER:         All rise.

     14             (Jury out.)

     15             COURT SECURITY OFFICER:         All rise.

     16             THE COURT:     Be seated, please.

     17             Are you prepared to go forward with your

     18   cross-examination, Mr. Raley?

     19             MR. RALEY:     I am, Your Honor.        And I will be using

     20   the ELMO a couple of times.

     21             THE COURT:     Just let Ms. Lockhart know, and she'll

     22   switch it over for you.

     23             MR. RALEY:     Thank you very much.

     24             THE COURT:     Let's bring in the jury, Mr. Johnston.

     25             COURT SECURITY OFFICER:         All rise.
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 75 of 147 PageID #: 8731
                                                                                   75



      1               (Jury in.)

      2               THE COURT:   Please be seated.

      3               We'll proceed with the Defendants'

      4   cross-examination of the witness, Mr. Bratic, at this time.

      5               Mr. Raley, you may proceed.

      6               MR. RALEY:   Thank you, Your Honor.

      7                             CROSS-EXAMINATION

      8   BY MR. RALEY:

      9   Q.   Mr. Bratic, you -- you base much of your damage

     10   calculations on the complete, whole completion job, not just

     11   the Pusher Arm itself, correct?

     12   A.   Yes.

     13   Q.   And you quoted the -- the Rite-Hite case, which requires

     14   such analysis for being -- for items that are not a part of

     15   the -- the patent infringement case to be a -- I believe

     16   I've quoted you correctly -- complete functional unit, not

     17   sold together as a business advantage, correct?

     18   A.   Correct.

     19   Q.   All right, sir.     Now, you understand that these two --

     20   well, let's talk about the different tools that are

     21   involved.     They include elevators, correct?

     22   A.   Yes.

     23   Q.   Elevator links?

     24   A.   I believe so.

     25   Q.   Load compensators?
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 76 of 147 PageID #: 8732
                                                                                   76



      1   A.   Yes.

      2   Q.   Tongs?

      3   A.   Yes.

      4   Q.   Spiders?

      5   A.   Yes.

      6   Q.   Control stands?

      7   A.   I'm not sure about that one, but --

      8   Q.   Interlocks?

      9   A.   I've heard that.

     10   Q.   Single joint elevators?

     11   A.   Elevators, yes.

     12   Q.   Torque turn sensors?

     13   A.   I'm sorry?

     14   Q.   Torque turn sensors?

     15   A.   Yes.

     16   Q.   Skids?

     17   A.   Yes.

     18   Q.   Stabber?

     19   A.   Yes.

     20   Q.   You're not aware of any patent infringement claim on any

     21   of these individual items, are you, sir?

     22   A.   No.

     23   Q.   And finally, the Pusher Arm, which your report estimated

     24   to be 2.7 percent of the overall job, correct?

     25   A.   Correct.
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 77 of 147 PageID #: 8733
                                                                                   77



      1   Q.   Okay.   So this Pusher Arm, which is 2.7 percent of the

      2   overall job, and what we're in court about today, you're

      3   claiming that other 97.3 percent of the other tools, which

      4   are not a part of the patent infringement claims in this

      5   case, as part of the damages, correct?

      6   A.   Certainly.

      7   Q.   Yes, sir.

      8             Now, you understand that the Pusher Arm is not

      9   connected with any kind of cable or cord or anything to such

     10   things as the -- the elevators or the, you know, torque or

     11   the skids or the stabber?

     12   A.   That's my understanding.

     13   Q.   It's -- you plug it in -- it's kind of like a blender --

     14   and you use it?

     15   A.   I'm not sure what you mean by plug it in.

     16   Q.   Okay.   It's not hooked up in any kind of computer way or

     17   electronic way or anything else as part of -- with these

     18   other tools to your understanding?

     19             MR. PAYNE:     Beyond -- beyond my direct, number one.

     20   Number two, that misstates the evidence.

     21             MR. RALEY:     Okay.    It's responsive -- I'm sorry.

     22             THE COURT:     Go ahead.    What's your response?

     23             MR. RALEY:     I'll wait until you're -- all right.

     24   He was asked about whether it was a complete functional

     25   unit, and he said that he talked to Mr. Zaleski about it,
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 78 of 147 PageID #: 8734
                                                                                   78



      1   so -- but I will withdraw the question, Your Honor, and --

      2   and try to clarify.

      3               THE COURT:     I'll overrule the objection.       If you

      4   want to withdraw it and move on, or if you want to restate

      5   it, I'll leave that with you.

      6               Mr. Bratic, please try to speak into the

      7   microphone.

      8               THE WITNESS:     Sure.

      9               THE COURT:     Mr. Raley has a good strong voice, and

     10   your soft answers sometimes get lost.

     11               THE WITNESS:     I understand.

     12               THE COURT:     So please speak into the microphone.

     13               THE WITNESS:     I'll just pull it up.

     14               THE COURT:     All right.    Let's proceed.

     15               MR. RALEY:     All right, sir.    Thank you.

     16   Q.   (By Mr. Raley) All right.          Do you understand that

     17   neither Weatherford nor Tesco sells control lines?

     18   A.   Yes.

     19   Q.   And neither sell or install clamps?

     20   A.   Yes.

     21   Q.   That is your understanding.          You're agreeing with my

     22   answer -- with my question?

     23   A.   I'm agreeing with your answer --

     24   Q.   Thank --

     25   A.   I'm agreeing with your question.
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 79 of 147 PageID #: 8735
                                                                                   79



      1   Q.   Thank you.

      2               And Weatherford and Tesco and Frank's and others

      3   are hired to run pipe, tubular running services; is that

      4   correct?

      5   A.   Yes.

      6    Other third parties actually do the clamping.             They provide

      7   the control lines.       They -- they provide the -- the clamps,

      8   and they actually do the clamping; is that correct?

      9   A.   That's my understanding.

     10   Q.   Do you understand that those parties could include

     11   Schlumberger or Baker Hughes?

     12   A.   I certainly know about Schlumberger.          I'm not sure about

     13   Baker Hughes.

     14   Q.   Sure.    All right.     And you have no understanding, do

     15   you, sir, that the Pusher Arm is connected by an electronic

     16   cable or hydraulic or pneumatic or any other sort of

     17   connection device to elevators or tongs or -- or the other

     18   items that we list?

     19   A.   That's my understanding.

     20   Q.   All right, sir.       Let me, if I may, sir, ask you a couple

     21   of questions from your second supplemental report.

     22               MR. RALEY:   And I will be using the ELMO,

     23   Ms. Lockhart.

     24               With the Court's permission?

     25               THE COURT:   Proceed with the ELMO.
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 80 of 147 PageID #: 8736
                                                                                   80



      1               MR. RALEY:   Thank you, Your Honor.

      2               THE COURT:   There's no need to have the comment to

      3   the jury about where the questions are coming from.              If

      4   you'd avoid the sidebar comments, I'd appreciate it.

      5               MR. RALEY:   Yes, Your Honor.

      6               THE COURT:   Just ask the questions from wherever

      7   they come from.

      8               MR. RALEY:   Absolutely.

      9               THE COURT:   Okay.

     10               MR. RALEY:   My apologies.

     11   Q.   (By Mr. Raley)      All right.    You wrote the second

     12   supplemental --

     13   A.   I'm sorry?

     14   Q.   That's all right.

     15   A.   Let me just grab some water.

     16   Q.   Water.     Just let me know when you're ready.

     17   A.   All right.     Thank you.

     18   Q.   Yes, sir.     You wrote a second supplemental expert report

     19   on November 30th, 2018; is that correct?

     20   A.   Yes.

     21   Q.   All right.     On Page -- let me do this.       Is that your

     22   report, sir?

     23   A.   It's the cover page.

     24   Q.   Yes.     On Page 4 of your report, you say:        Additionally,

     25   I have updated my analysis to exclude four duplicate Tesco
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 81 of 147 PageID #: 8737
                                                                                   81



      1   invoices that were previously included in my analysis.                   I

      2   have removed the following Tesco invoices from my -- and

      3   then it goes to the next page -- analysis, 132384, 132390,

      4   132395 -- those are the ones I'm going to ask you about.

      5   Did I read the numbers correctly?

      6   A.   I don't think you read the fourth one.

      7   Q.   I'm -- there is the fourth one, but I'm -- I'm going to

      8   ask you about the first three in just a second.

      9   A.   Okay.

     10   Q.   All right, sir?

     11   A.   Okay.

     12   Q.   Yes, sir.    You say that you deleted those from your

     13   analysis?

     14   A.   Yes.

     15   Q.   Okay.    And yet on Page 1 of the Tesco estimated sales of

     16   Pusher Arm services charged to Shell Corporation, those are

     17   the same first three numbers that I mentioned; isn't that

     18   true, sir?

     19   A.   Do you have a copy?

     20   Q.   Sure.    We can obtain one for you.

     21               THE COURT:   Counsel, approach the bench.

     22               MR. RALEY:   Yes, Your Honor.

     23               (Bench conference.)

     24               THE COURT:   Mr. Raley, this looks to me like it's a

     25   Daubert motion in the middle of trial.           You're attacking the
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 82 of 147 PageID #: 8738
                                                                                   82



      1   veracity or accuracy of his report.

      2              MR. RALEY:    It's not a Daubert motion.        It's just

      3   cross-examination.

      4              THE COURT:    Well, the time for motions to strike a

      5   portion of an expert's report or to find that the

      6   methodology is unreliable, that's all during pre-trial.

      7   I'll -- I'll let you go a little further, but I'm concerned

      8   that this is an attempt to Daubert the report when you chose

      9   not to do it during the pre-trial under the Court's docket

     10   control order.

     11              MR. RALEY:    I'm -- I'm cross-examining, Your Honor,

     12   that --

     13              THE COURT:    All right.

     14              MR. RALEY:    -- I think that I can still do -- do

     15   that.     The report came in November 30th.

     16              THE COURT:    Well, we'll -- we'll -- we'll leave it

     17   at that and see where it goes.

     18              MR. RALEY:    Yes, Your Honor.

     19              THE COURT:    One other thing.

     20              MR. RALEY:    Yes, Your Honor.

     21              THE COURT:    You have a natural tendency to talk to

     22   yourself at the podium.       And every time you get an answer,

     23   you say, yes, sir, or thank you very much.            I know that's a

     24   habit.     But to the extent you can limit your comments to the

     25   questions and then respond with another question once you
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 83 of 147 PageID #: 8739
                                                                                   83



      1   get an answer and avoid that extraneous communication, I

      2   think that would be proper.

      3             MR. RALEY:     I will try.     I'm not even aware that

      4   I'm doing it.     I'll try to be conscious of it.

      5             THE COURT:     I know that.     I just want to raise --

      6   raise it with your attention.

      7             MR. RALEY:     Yes, sir.

      8             THE COURT:     All right.     Let's proceed.

      9             (Bench conference concluded.)

     10             THE COURT:     Let's proceed.

     11             MR. RALEY:     May I approach with --

     12             THE COURT:     You may approach the witness.

     13             THE WITNESS:     Thank you.

     14   Q.   (By Mr. Raley)     Mr. Bratic, now that you have the

     15   document, I'd like to go back and show you the pages I

     16   referenced earlier so you can find it.           It's Page 4 of 8.

     17             MR. PAYNE:     Your Honor, can counsel tell me where

     18   he is in the report, please?

     19             MR. RALEY:     Yes.   Page 4 of 8 in the report.

     20             MR. PAYNE:     The exhibit?

     21             MR. RALEY:     Oh, I'm -- I'm sorry.       In the overall

     22   exhibit, counsel, it's -- well, it's in the section that's

     23   the fourth -- third overall page -- Analysis of Supplemental

     24   Documents.    It's Item No. IV -- Roman Numeral IV, Paragraph

     25   10 -- or Section 10.
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 84 of 147 PageID #: 8740
                                                                                   84



      1             THE COURT:     All right.

      2             MR. RALEY:     May I be permitted --

      3             THE COURT:     You gentlemen meet in the middle, take

      4   your respective copies, and make sure you're both on the

      5   same place.

      6             MR. RALEY:     Thank you, Your Honor.

      7             THE COURT:     Then we'll continue.

      8             MR. RALEY:     May I proceed, Your Honor?

      9             THE COURT:     Let's proceed.

     10   Q.   (By Mr. Raley)     All right.     Mr. Bratic, again, for the

     11   record, the numerals I'm talking about are on the top of

     12   Page 5 of 8 of your report in Section No. 10 that you say

     13   you deleted from your analysis, 132384, 132390, and 132395.

     14   Did I read those correctly?

     15   A.   Yes, you did.

     16   Q.   Good.

     17             MR. RALEY:     Sorry, Your Honor.

     18   Q.   (By Mr. Raley)     If you could turn, please, to -- I'll

     19   tell you exactly how many pages to turn, so one, two --

     20   they're two-sided pages.        It's a -- it's a document that is

     21   entitled Tesco's Estimated Sales of Pusher Arm Services

     22   Charged to Shell Corporation.         Do you see that document,

     23   sir?

     24   A.   I do.

     25   Q.   The top three numbers of the document are the numbers
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 85 of 147 PageID #: 8741
                                                                                   85



      1   that I read previously; is that true?

      2   A.   Yes.

      3   Q.   Those are the numbers that you said you deleted from

      4   your report, correct?

      5   A.   Yes.

      6   Q.   Okay.    And at the bottom of the page -- this is the same

      7   page where you've estimated that the overall percentage of

      8   the Pusher Arm in the -- in the -- in the total completion

      9   job is 2.7 percent?

     10   A.   2.6.

     11   Q.   2.6 percent, I apologize.

     12   A.   Excuse me, yes.     Yes.

     13   Q.   Thank you.

     14               One more page.    If you could turn, please,

     15   Mr. Bratic, a couple of pages farther to a document entitled

     16   Weatherford Technology Holdings, a Summary of Tesco's

     17   Invoices With Pusher Arm Services.

     18   A.   Yes.

     19   Q.   Do you see that, sir?

     20   A.   Yes.    Sorry, what exhibit is that?        Could you --

     21   Q.   The exhibit number?

     22   A.   Yes.

     23   Q.   The overall exhibit number is -- well, your report is

     24   not an exhibit, I'm sorry.

     25   A.   No, no, I meant supplemental -- "operating" in the
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 86 of 147 PageID #: 8742
                                                                                   86



      1   corner?

      2               Oh, yes, sir.    Second supplemental, Exhibit 9.2.

      3               Are you ready?    Are you ready?

      4   A.   Just bear with me one second.

      5   Q.   Yes, sir.    I'll wait until you're ready.

      6   A.   Oh, I'm sorry.     Go ahead.

      7   Q.   Yes.    On this document, as well, are the same three

      8   numbers we read earlier, which you said you had deleted from

      9   your report, and yet they are in your report, correct?

     10   A.   Yes.

     11   Q.   Is it your understanding that Weatherford Technology

     12   Holdings, Inc., is the owner of the patent in question, the

     13   '637 patent?

     14   A.   That's my recollection.

     15   Q.   Now, the owner of the patent, Weatherford Technology

     16   Holdings, Inc., does not make anything or sell anything or

     17   lease anything, correct?

     18   A.   That's my -- excuse me.        That's my understanding.

     19   Q.   So as -- as such, they could sue for a reasonable

     20   royalty but not sue for lost profits because they don't make

     21   anything, sell anything, or lease anything, correct?

     22   A.   That would be my understanding.

     23   Q.   There has been reference to cost-sharing arrangements

     24   during this trial.      Have you heard them when you were

     25   listening?
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 87 of 147 PageID #: 8743
                                                                                   87



      1   A.    Mr. -- I -- I heard Mr. Porter discussing them.

      2   Q.    Yes, sir.

      3                Plaintiffs' Exhibit 7 is a cost-sharing agreement

      4   between Weatherford/Lamb and several companies, including

      5   Weatherford U.S., L.P.       You see Weatherford U.S., L.P.?

      6   A.    Yes.

      7   Q.    Is it your understanding that Weatherford U.S., L.P.,

      8   are the ones who make the Weatherford AutoCLAMP and lease

      9   it?

     10   A.    Yes.

     11   Q.    This cost-sharing agreement, in Article 7, says that the

     12   license that is given from the owner of the patent to the

     13   person who makes the -- the AutoCLAMP is a non-exclusive

     14   license.

     15                Do you see that, sir?

     16   A.    I -- I see that in Article 7.1.

     17   Q.    Now, you understand that an exclusive license is

     18   necessary to have the power to sue, correct?

     19                THE COURT:   Counsel, approach the bench.

     20                (Bench conference.)

     21                THE COURT:   Mr. Raley, this is a damages expert.

     22   This is well beyond the scope of his report, as well as

     23   you're asking for legal conclusions.          You're asking him to

     24   tell this jury what supports a right to sue in court and

     25   what doesn't.
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 88 of 147 PageID #: 8744
                                                                                   88



      1             This witness is not in a position to have knowledge

      2   of any of the things you've asked him in this regard, and

      3   they're well beyond the scope of his report, and I'm not

      4   going to allow you to take a damages expert and make a legal

      5   expert out of him or a technical expert.

      6             MR. RALEY:     May I respond, Your Honor?

      7             THE COURT:     Yes.

      8             MR. RALEY:     The whole point is that he has started

      9   his damage calculation for lost profits long before

     10   Weatherford U.S., L.P., had an exclusive license, which was

     11   one day before the suit.        And he understands this.          This was

     12   discussed in his deposition, and the --

     13             THE COURT:     Lower your voice.

     14             MR. RALEY:     -- and the lost profits are part of his

     15   report.    And this was -- this is not a surprise to anybody.

     16   This is all a part of our cross examination.

     17             THE COURT:     I don't care if it's a surprise or not.

     18   It -- he -- and I don't care if he was deposed on it.                It's

     19   beyond the scope of his report.          It's beyond the scope of

     20   the direct.     And you're calling for legal conclusions from

     21   him.   And I just can't let three distinct areas of

     22   impropriety go by without raising it.
                                           REDACTED BY ORDER OF THE COURT
     23             MR. RALEY:     They've put                    of damages on

     24   the board, and a lot of that is lost profits that precede

     25   the right to sue for those profits.
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 89 of 147 PageID #: 8745
                                                                                   89



      1              THE COURT:    I'm not saying you can't make an issue

      2   out of it, but you're going to have to make an issue out of

      3   somebody besides a damages expert, who's not knowledgeable

      4   about the right to sue or not having the right to sue.              This

      5   is not the witness for that.        I don't know who it is, but

      6   it's not a damages expert whose report is limited to

      7   reliance on the technical expert and his damages

      8   calculations.

      9              MR. BOWICK:    On day one, on direct examination, the

     10   Plaintiff asked Mr. Porter if they had an exclusive license

     11   in 2005, and he answered in the affirmative, which is

     12   untrue.

     13              MR. RALEY:    And the problem is his damages --

     14              MR. PAYNE:    May I respond?

     15              THE COURT:    Just a minute.

     16              MR. PAYNE:    Thank you.

     17              MR. RALEY:    I'll back --

     18              THE COURT:    That's Mr. Porter.

     19              MR. RALEY:    I'll back off the legal question, but,

     20   Your Honor, I have to be able to cross-examine on lost

     21   profits.    That's our whole defense.

     22              THE COURT:    You can testify on lost profits as to

     23   what he's testified on direct and what's in his report and

     24   the calculations and so forth, but the assumptions that he

     25   relied and the -- the propriety of the Plaintiff to bring
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 90 of 147 PageID #: 8746
                                                                                   90



      1   the lawsuit they've brought are areas well beyond the

      2   knowledge and scope of this witness.

      3              MR. RALEY:    I'm not doing that.       I'm saying --

      4              THE COURT:    That seems it me exactly what you're

      5   doing.

      6              MR. RALEY:    What I'm trying to do, however

      7   inartfully, is show that his lost profits and damages starts

      8   way too early.     And that's part of his report, and that's

      9   part of his deposition, and it's part of his direct

     10   examination, and all I'm trying to do is cross-examine on

     11   that very point.      Nothing else.     I'll --

     12              THE COURT:    I'm not -- I'm not trying to keep you

     13   from trying to prove that the Plaintiffs don't have a right

     14   to seek damages during the period they're asserting --

     15              MR. RALEY:    That's what I'm trying to do.

     16              THE COURT:    -- but this is a damages expert.

     17              MR. RALEY:    Yes.

     18              THE COURT:    And he's limited to the -- to the

     19   material in his report.         You cannot -- you cannot ask him to

     20   go beyond his report and his area of expertise to the extent

     21   you are.

     22              MR. RALEY:    I -- I will --

     23              THE COURT:    And none of this --

     24              MR. RALEY:    I'll back off the law, Your Honor.          But

     25   just so the Court understands my point --
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 91 of 147 PageID #: 8747
                                                                                   91



      1             THE COURT:     You'll back off whatever I tell you to

      2   back off of.

      3             MR. RALEY:     I'll do whatever you say.        Exception is

      4   noted for the record.       I'm just trying to say he starts his

      5   lost profits way too early, and to do that, they didn't --

      6   they didn't have an exclusive license to --

      7             THE COURT:     You can certainly ask him if they

      8   didn't have the right to bring the suit when they did and if

      9   your lost profits started too early based on that, then

     10   these numbers wouldn't be right.

     11             MR. RALEY:     Fair enough.

     12             THE COURT:     But you can't ask him about a

     13   cost-sharing agreement and ask him to interpret a legal

     14   document before this jury when he's a damages expert.

     15             MR. RALEY:     Yes, Your Honor.

     16             THE COURT:     And I'm not going to permit that.

     17             MR. RALEY:     Yes, Your Honor.

     18             MR. BOWICK:     Thank you, Your Honor.

     19             THE COURT:     Mr. Payne, I'm going to hear from you

     20   before we leave here.

     21             MR. PAYNE:     Thank you.     I'll be short.

     22             It is calling for a legal conclusions, number one.

     23             Number two, it's beyond his report.

     24             Number three, Mr. Bowick has once again misstated

     25   the record.     PX-6 clearly says, as Mr. Porter testified to,
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 92 of 147 PageID #: 8748
                                                                                   92



      1   that as of December 31, 2005, this particular entity,

      2   Weatherford U.S., L.P., had a perpetual exclusive license.

      3             I want to state that for the record.           Thank you.

      4             THE COURT:     I have read the cost-sharing agreement.

      5   I've read the other documents.         I'm assuming that when the

      6   evidence is over, I'm going to get a motion to limit the

      7   damages period to whatever the Defendants say the only open

      8   window is, and the Plaintiffs are going to argue otherwise.

      9             And the Court, if necessary, will construe the

     10   legal impact of the agreements.         But a damages expert is not

     11   going to testify about what legally is enforceable or not

     12   enforceable.

     13             MR. RALEY:     Understood, Your Honor.

     14             MR. PAYNE:     Thank you.

     15             THE COURT:     All right.     Let's proceed.

     16             (Bench conference concluded.)

     17             THE COURT:     Let's proceed.

     18   Q.   (By Mr. Raley)     Without asking you to interpret this,

     19   are you aware that there is an exclusive license agreement,

     20   Plaintiffs' Exhibit 219, between Weatherford Technology

     21   Holdings LLC and Weatherford U.S., L.P.?

     22   A.   I was aware that there was such an agreement.

     23   Q.   I didn't hear your answer.

     24   A.   I said, I'm aware there was such an agreement.

     25   Q.   Thank you, sir.     And were you aware that the date of the
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 93 of 147 PageID #: 8749
                                                                                   93



      1   agreement is May 25th, 2017?

      2   A.   That's the date of this agreement.

      3   Q.   Is it your understanding that that is one day before

      4   this lawsuit was filed?

      5   A.   I don't recall the precise date when the suit was filed.

      6   Q.   Thank you.    Mr. Bratic, you agree that as an expert in

      7   this case, you should focus your calculations on the

      8   asserted Claims 34 to 36, correct?

      9   A.   Yes.

     10   Q.   Those are the claims at issue that the Judge and the

     11   jury will be considering in this case.

     12   A.   That's my understanding.

     13   Q.   You have not limited your damage analysis solely to the

     14   34 to 36 claims, correct?

     15   A.   I don't know how to answer that question.

     16               MR. RALEY:     May I approach, Your Honor?

     17               THE COURT:     You want to approach the witness?

     18               MR. RALEY:     Yes.

     19               THE COURT:     You may.

     20               MR. RALEY:     Tender a copy of the witness's

     21   deposition.

     22               THE WITNESS:     Thank you.

     23   Q.   (By Mr. Raley)      Mr. Bratic, do you remember testifying

     24   in this case on September 21st, 2018?

     25   A.   I do.
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 94 of 147 PageID #: 8750
                                                                                   94



      1   Q.   And during your deposition, you understood that you were

      2   under oath, correct?

      3   A.   Yes, absolutely.

      4   Q.   And you told the truth at that time?

      5   A.   Yes.

      6   Q.   If you would look to Page 141 of your deposition,

      7   starting with Line 24?

      8   A.   I'm sorry, Page 141?

      9   Q.   141, yes, sir.

     10   A.   Okay.

     11   Q.   To 142, Line 7.     Let me know when you've found it.          Have

     12   you found Page --

     13   A.   I'm sorry, 1 --

     14   Q.   -- 141?

     15   A.   I have that.     But where did you want me to end?

     16   Q.   141, Line 24.

     17   A.   Oh, I'm sorry.     Okay.    One second.     Okay.

     18   Q.   I asked you:     At a minimum, you agree that you have not

     19   limited your damage analysis to solely the 34 to 36 claims.

     20               What did you respond?

     21   A.   My answer was on Page 142:        As to non-infringing

     22   alternatives, that's correct.

     23   Q.   Then the next question:       As to other aspects of

     24   consideration of damages beyond non-infringing alternatives,

     25   correct?
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 95 of 147 PageID #: 8751
                                                                                   95



      1             And what did you say, sir?

      2   A.   That's correct.

      3   Q.   Thank you.     You agree that Claims 34 to 36 are not

      4   essential to Weatherford's market share because they don't

      5   practice them?

      6   A.   That's true.     That's my understanding, I should say.

      7   Q.   And if Frank's does not practice Claims 34 to 36, they

      8   also have a market share with their tool that is not

      9   dependent on Claims 34 to 36, correct?

     10   A.   That would not be dependent on those claims

     11   specifically, yes.

     12   Q.   Isn't it true, Mr. Bratic, that you didn't even ask

     13   Weatherford's expert, Mr. Zaleski, if Frank's practiced

     14   Claims 34 to 36?      You didn't even ask him, did you, sir?

     15   A.   I don't believe I asked that specific question.

     16   Q.   And Frank's has a very large market share in Gulf of

     17   Mexico completions, don't they, sir?

     18   A.   They do.

     19   Q.   How high is that share?       Do you have a current

     20   understanding?

     21   A.   Well, it's gotten -- I can tell you.

     22   Q.   That's in your second supplemental report.

     23   A.   It's also in the trial demonstratives.          Depending on the

     24   time period, it's gotten as high as 50 percent.

     25   Q.   Has it been as high as 75 percent before?
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 96 of 147 PageID #: 8752
                                                                                   96



      1   A.   As high as 75 percent -- currently, yes.

      2   Q.   Are you aware of any requirements that completion

      3   service providers are required to practice Claims 34 to 36?

      4   A.   Not specifically.

      5   Q.   So those claims themselves, in practicing the methods of

      6   those claims, is not essential to competing in the

      7   marketplace, correct?

      8   A.   That's not my understanding.

      9   Q.   If you could look on Page 80 of your deposition, sir?

     10   A.   Yes.

     11   Q.   Starting with Line --

     12   A.   I'm sorry, let me get there.

     13   Q.   Yes, sir.    I'll wait until you're there.

     14   A.   Page 80?

     15   Q.   Yes, sir.

     16   A.   Okay.

     17   Q.   My -- my question in your deposition under oath in -- in

     18   September:      As we discussed, Weatherford's able to compete

     19   in -- compete in the marketplace without practicing Claims

     20   34 through 36.      So those claims themselves and the

     21   practicing of the method of those claims is not essential to

     22   competing in the marketplace, fair statement?

     23               And what was your response?

     24   A.   I would agree generally with that.

     25   Q.   And yet you did not, Mr. Bratic, in your list of
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 97 of 147 PageID #: 8753
                                                                                   97



      1   examples of market demand limit those examples to the

      2   practice of the method of Claims 34 to 36, did you, sir?

      3   A.   For Panduit 1?

      4   Q.   In your examples of market demand, you did not limit the

      5   examples to the practice of the methods of Claims 34 to 36,

      6   did you, sir?

      7   A.   I don't believe so.

      8   Q.   You gave an expert opinion in the Interplan Architects

      9   versus C.L. Thomas case, U.S. District Court, Southern

     10   District of Texas, Houston Division?

     11   A.   I did.

     12   Q.   In 2010, that Court ruled that Mr. Bratic's methodology

     13   and resulting calculations are unreliable; is that correct?

     14   A.   Generally is my recollection.

     15   Q.   And in that case, the Court granted Defendants' motion

     16   to exclude Mr. Bratic's opinions as to Defendant Thomas's

     17   gross revenues, correct?

     18   A.   Yes.

     19   Q.   You gave an expert opinion in -- let me get my glasses.

     20               Xpert Universe versus Osco Systems in the District

     21   of Delaware in 2013?

     22   A.   Cisco Systems.

     23   Q.   My apologies.     With that clarification, you did give an

     24   opinion in that case?

     25   A.   I gave several opinions.
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 98 of 147 PageID #: 8754
                                                                                   98



      1   Q.   In that case, the Court held Bratic's numerous

      2   methodological flaws are thrown into sharp relief by his

      3   conclusion.     The Court found the evidence on which Bratic

      4   relied to be lacking in foundation and faulty for other

      5   reasons; is that correct?

      6   A.   Well, I don't have the opinion in front of me, but I

      7   have a general recollection there were some rulings from the

      8   Court about that.

      9   Q.   Does that generally comport with your memory?

     10   A.   Well, the Court did exclude some of the evidence I

     11   relied on, yes.

     12   Q.   Here is an article on the case, Mr. Bratic.

     13             MR. PAYNE:     Objection to publishing this.

     14             THE COURT:     Sustained.

     15             Take that off the ELMO.

     16             MR. RALEY:     Yes, sir.

     17             THE COURT:     Approach the bench.

     18             (Bench conference.)

     19             THE COURT:     Mr. Raley, you argued vehemently

     20   against the Plaintiff showing my orders in this case

     21   regarding Mr. Meeks to the jury.         And yet you're going to

     22   publish orders from another case where another Judge has

     23   found this witness to have a flaw in his analysis or reason

     24   to strike it?

     25             MR. RALEY:     There was a motion in limine on this
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 99 of 147 PageID #: 8755
                                                                                       99



      1   which they withdrew, Your Honor.

      2             THE COURT:     I'm aware of that.      I'm just asking

      3   about fundamental fairness.        On the one hand you say it's

      4   highly prejudicial to you to show the jury an order I've

      5   signed in this case about your witness, but you want to show

      6   the jury an order from another federal court in another case

      7   unrelated to this one to the same jury, and you don't find

      8   that prejudicial?

      9             MR. RALEY:     It's a completely different situation,

     10   Your Honor.     This is about an expert's testimony.          I'm not

     11   saying he's a liar.      I'm not attacking his credibility.              I

     12   just --

     13             THE COURT:     Well, you can -- you can ask him about

     14   what's happened in prior cases.

     15             MR. RALEY:     Sure.

     16             THE COURT:     But you're not going to publish written

     17   opinions or articles or other documents.

     18             MR. RALEY:     Agreed.

     19             THE COURT:     Okay.

     20             MR. RALEY:     Thank you.

     21             (Bench conference concluded.)

     22         THE COURT: Let's proceed.

     23   Q.   (By Mr. Raley) Finally, Mr. Bratic, you gave an expert

     24   opinion in this court in the Eastern District of Texas,

     25   United States District of in Mobile Telecom Tech versus
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 100 of 147 PageID #: 8756
                                                                                 100



       1   Sprint Nextel in 2014, correct?

       2   A.   I filed an expert report in that proceeding, yes.

       3   Q.   That's my question.

       4   A.   Oh, I'm sorry.      Yes.

       5   Q.   And the Court ruled that Defendant Samsung's motion to

       6   strike the damages report of Walter Bratic is granted as to

       7   overall profits and revenues, correct?

       8   A.   Yes.    I was not allowed to talk about profits and

       9   revenues.

     10                MR. RALEY:   No further questions, Your Honor.

     11                THE COURT:   You pass the witness?

     12                MR. RALEY:   Yes, Your Honor.     I pass the witness.

     13                THE COURT:   Redirect by the Plaintiff?

     14                MR. PAYNE:   May it please the Court.

     15                THE COURT:   Proceed.

     16                             REDIRECT EXAMINATION

     17    BY MR. PAYNE:

     18    Q.   Mr. Bratic, do you recall questions from Tesco's counsel

     19    about whether you considered some of the claims in the '637

     20    patent that were not asserted as being infringed?

     21    A.   Correct.    I do.

     22    Q.   And with respect to your analysis of whether there are

     23    acceptable non-infringing substitutes, is it proper or

     24    improper to consider all of the claims of the '637 patent?

     25    A.   My understanding, it's proper to consider all the claims
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 101 of 147 PageID #: 8757
                                                                                 101



       1   of the '637 patent.

       2   Q.   Even the unasserted claims?

       3   A.   Correct.

       4   Q.   Why?

       5   A.   Why?    Because, for example, as Mr. Zaleski explained,

       6   that Frank's -- Frank's infringes other claims of the '637

       7   patent other than Claims 34 through 36.          Weatherford

       8   practices other claims of the '637 patent.           As he explained,

       9   it's the commercial embodiment of the '637 patent as found

     10    in the AutoCLAMP.

     11                So you have to look at other claims of the patent

     12    to see if you can get similar benefits from other claims of

     13    the patent as well.

     14    Q.   And in your 30-plus-year career, about how many reports

     15    have you authored?

     16    A.   Something over 2,000 reports.

     17    Q.   And did Mr. Raley ask you about 3 out of the 2,000?

     18    A.   He did.

     19    Q.   Okay.     And is it correct that you were actually retained

     20    by Mr. Raley's law firm in a current proceeding, in another

     21    proceeding?

     22    A.   That's correct.

     23    Q.   To assess damages?

     24    A.   Yes.

     25    Q.   And is it also true that, in fact, you have been
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 102 of 147 PageID #: 8758
                                                                                 102



       1   retained by Nabors, the company that owns Tesco, to handle

       2   damages issues?

       3   A.   Yes, in the past.

       4   Q.   Now, with respect to the CL Thomas case --

       5   A.   Yes.

       6   Q.   -- that Mr. Raley asked you about --

       7   A.   Yes.

       8   Q.   -- can you explain to the jury what you recall happening

       9   in that case?

     10    A.   Well, that was an architectural copyright case, not a

     11    patent case.     There were three Defendants that were accused

     12    of copying an architectural design for high-end gasoline

     13    stations.

     14                And I expressed an opinion regarding copyright

     15    damages with respect to -- all three defendants.            The Court

     16    ruled that I had not established a causal connection between

     17    the revenues generated by the convenience stores, the

     18    gasoline stations, and the architectural drawings.

     19                The Court excluded my report as to one of the

     20    defendants, not the other two defendants, allowed me to

     21    supplement my report to establish a causal connection.              And

     22    of course, I went and interviewed the architectural expert

     23    in that case and submitted a report based on connecting the

     24    drawings to the revenues, and the Court accepted that --

     25    that -- that supplemental report, and the parties settled
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 103 of 147 PageID #: 8759
                                                                                 103



       1   that litigation.

       2   Q.   And did the Court strike your supplemental report?

       3   A.   No.

       4   Q.   Can you tell the jury what happened in the Cisco case to

       5   which Mr. Raley referred?

       6   A.   Cisco was a case that had a combination of -- I'm going

       7   by recollection -- I think, 42 trade secrets, 2 patents, and

       8   I think 10 counts of fraud.        So I was asked to quantify

       9   damages as to all fraud counts, all the trade secrets, and

     10    the patents.

     11                The Court ruled right before trial.        The Court

     12    excluded all the trade secrets.        The Court ruled that I was

     13    only allowed to testify as to one fraud count because the

     14    Court had dismissed nine fraud counts.          And in that case,

     15    then I also testified as to patent damages.

     16                The Court ruled that on patent damages, I was not

     17    allowed to rely on Cisco's projections and that I -- so that

     18    evidence was not coming in.        I did actually issue another

     19    expert opinion on patent damages, which was allowed, and the

     20    jury actually awarded a higher royalty rate than what I

     21    testified to.

     22    Q.   And with respect to the third case that he asked you

     23    about, the Sprint case, can you explain that case to the

     24    jury?

     25    A.   Yes.    The Court did not exclude my opinions regarding
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 104 of 147 PageID #: 8760
                                                                                 104



       1   royalty damages.     The Court just said I couldn't publish to

       2   the jury the amount of revenues and profits that Sprint

       3   generated on the sales of the wireless network.            But my

       4   opinion regarding royalty damages wasn't -- was not affected

       5   by that ruling.

       6   Q.   So in all three of those cases, did you ultimately go

       7   forward with your damages opinions?

       8   A.   I did.

       9              MR. PAYNE:     Pass the witness.

     10               THE COURT:     Further cross-examination?

     11               MR. RALEY:     No further questions, Your Honor.

     12               THE COURT:     You may step down, Mr. Bratic.

     13               THE WITNESS:     Thank you, Your Honor.

     14               THE COURT:     Plaintiff, call your next witness.

     15               MR. PAYNE:      Your Honor, Plaintiff rests.

     16               THE COURT:     All right.   Plaintiff has rested its

     17    case-in-chief.

     18               Is Defendant prepared to call its first witness in

     19    its case-in-chief?

     20               MR. BOWICK:     Yes, Your Honor.

     21               THE COURT:     Proceed to call your first witness,

     22    Mr. Bowick.

     23               MR. BOWICK:     Defendant Tesco calls Dr. John P.

     24    Rodgers.

     25               THE COURT:     All right.   Dr. Rodgers, if you'll come
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 105 of 147 PageID #: 8761
                                                                                 105



       1   forward and be sworn by the courtroom deputy.

       2             (Witness sworn.)

       3             THE COURT:     Please come around, sir, and have a

       4   seat on the witness stand.

       5             MR. BOWICK:     Dr. Rodgers, here's a notebook of

       6   exhibits.

       7             THE WITNESS:     Thank you.

       8         JOHN P. RODGERS, Ph.D., DEFENDANTS' WITNESS, SWORN

       9                            DIRECT EXAMINATION

     10    BY MR. BOWICK:

     11    Q.   Good morning, Dr. Rodgers.

     12    A.   Good morning.

     13    Q.   Could you please explain to the jury what your role in

     14    this lawsuit is?

     15    A.   I'm an expert witness, obviously.         I was asked to

     16    evaluate the infringement and validity allegations involved

     17    in this case.

     18    Q.   Are you a licensed professional engineer?

     19    A.   Yes, I am.

     20    Q.   In which states?

     21    A.   Texas, North Dakota, and Connecticut.

     22    Q.   And what type of doctor are you?

     23    A.   I'm an engineer.     My Ph.D. is in aerospace engineering

     24    but focused on mechanical aspects, which is what most of my

     25    mechanical engineering.
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 106 of 147 PageID #: 8762
                                                                                 106



       1             THE COURT:     Dr. Rodgers, would you pull your

       2   microphone a little closer so we can hear you, please, sir?

       3             THE WITNESS:     Yes, sir.

       4             THE COURT:     Thank you.

       5             Go ahead, Counsel.

       6   Q.   (By Mr. Bowick) And where did you receive your

       7   doctorate?

       8   A.   I got my Ph.D. at MIT.

       9   Q.   Now, Dr. Rodgers, do you have an understanding of the

     10    methods of operating Tesco's Pusher Arm devices?

     11    A.   Yes, I do.

     12    Q.   And what's the basis of that understanding?

     13    A.   Well, I've witnessed the operation in Lafayette,

     14    Louisiana.    I've seen all the drawings, seen videos, you

     15    know, read patents.      So there's lots of information.

     16    Q.   Have you evaluated Asserted Claims 34 to 36 of the '637

     17    patent as construed by this Court?

     18    A.   Yes, I have.

     19              MR. BOWICK:     Your Honor, may I grab a blow-up?

     20              THE COURT:     You may.

     21    Q.   (By Mr. Bowick)     Dr. Rodgers, does Tesco's Demonstrative

     22    No. 65 accurately reflect the asserted claims as construed

     23    by this Court?

     24    A.   Yes, it does.

     25    Q.   And after your analysis, have you reached a conclusion,
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 107 of 147 PageID #: 8763
                                                                                 107



       1   based on your experience and qualification, whether the

       2   method of operating Tesco's Pusher Arm infringes any of

       3   Claims 34, 35, or 36?

       4   A.   Yeah, I've reached the conclusion that it does not

       5   infringe on Claim 34 through 36.

       6   Q.   Thank you.   Now, where are you employed, Dr. Rodgers?

       7   A.   I'm employed in my own engineering consulting company

       8   called Starboard Innovations.

       9   Q.   And when did you found Starboard Innovations?

     10    A.   I founded the company in the year 2000.

     11    Q.   And what type of business is Starboard Innovations?

     12    A.   It's an engineering consulting business founded here in

     13    Texas where I basically do a lot of problem solving,

     14    innovation, technology development in a variety of

     15    industries, but a lot of my experience has been in the oil

     16    industry.

     17    Q.   Who are some of the clients that you serve?

     18    A.   Well, early on, I was working with Bell Helicopter, with

     19    NASA, doing more aerospace-type work, but quickly after

     20    relocating to Texas, realized that the oil industry was a

     21    big opportunity, so I started working in the oil industry, a

     22    lot with Halliburton.      They've been my biggest client over

     23    the years, but also with other oil companies like Shell,

     24    Baker Hughes, GE, a few other smaller companies, as well.

     25    Q.   What does Starboard mean?
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 108 of 147 PageID #: 8764
                                                                                 108



       1   A.   Starboard is a nautical term.        It means the right side

       2   of a ship, and it comes from the days -- back when I was in

       3   college, I was on the crew team, so I rowed.           And if your

       4   ore sticks out on the right side of the boat, you're

       5   considered a starboard, so I stuck with that name.

       6   Q.   And where did you row crew?

       7   A.   That was at Duke University.

       8   Q.   And what did you study at Duke?

       9   A.   At Duke I studied mechanical engineering and

     10    mathematics.

     11    Q.   And did you obtain a degree from Duke?

     12    A.   Yeah, I received my Bachelors of Science and Engineering

     13    degree at Duke University with a double major in mechanical

     14    engineering and mathematics.

     15    Q.   And were you awarded any honors at Duke University?

     16    A.   Yeah.   I graduated with distinction, and also received

     17    an annual scholarship from a Navy nuclear program for

     18    nuclear engineering.

     19    Q.   And what did you do after you graduated from Duke?

     20    A.   I went right from Duke to graduate school at MIT.

     21    Q.   And what did you study at MIT?

     22    A.   So I studied aircraft structures and structural dynamics

     23    specifically -- so it was an application of the mechanical

     24    engineering skills I had from undergraduate work in the

     25    aerospace field.
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 109 of 147 PageID #: 8765
                                                                                 109



       1   Q.   And what year did you obtain a Master's from MIT?

       2   A.   Master's degree was 1995.

       3   Q.   And what year did you obtain your doctorate from MIT?

       4   A.   1999.

       5   Q.   Could you please describe some of your work experience

       6   before you founded Starboard?

       7   A.   Sure.   I worked at NASA for a period.        I worked through

       8   MIT in what they call their Space Engineering Research

       9   Center and with their active materials and structures lab

     10    doing technical research for a variety of different

     11    government agencies, the Department of Defense mostly.              And

     12    then after I graduated, I worked for a company called Midé

     13    Technology Company in the Boston area.          And I was also

     14    working on the defense research projects for different --

     15    you know, Air Force, Navy, NASA, DARPA, various

     16    organizations.

     17    Q.   And what brought you to the great state of Texas?

     18    A.   My wife and I determined that we wanted to go someplace

     19    a lot warmer than Boston where we could, you know, afford to

     20    buy a house and where there was good opportunity to start a

     21    business, and so Texas called to us.

     22    Q.   Now, Dr. Rodgers, have you ever published any articles

     23    in the oilfield?

     24    A.   Yeah, I've published several articles in -- through SPE

     25    and other organizations in the oilfield.
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 110 of 147 PageID #: 8766
                                                                                 110



       1   Q.   And what's one of your more recent articles that you've

       2   published?

       3   A.   A couple of the recent ones are on -- part of a

       4   completion process called perforating where you put

       5   explosives in the well to blow holes in the casing and open

       6   up the communications so the oil and gas can flow up the

       7   completion string -- production string.          And so I have a

       8   couple publications on that.

       9   Q.   So you know a little bit about completions?

     10    A.   Yeah.    Over the years I've worked in a lot of different

     11    aspects of completions.       Perforating is one of the more

     12    recent ones I've been active in.

     13    Q.   Are you a named inventor of any patents?

     14    A.   Yes, I believe I'm a named inventor now on 33 U.S.

     15    patents and also some international patents, as well.

     16    Q.   Do you have any pending now patent applications before

     17    the Patent and Trademark Office?

     18    A.   Yeah, there are a number of them still pending, as well,

     19    in addition.

     20    Q.   Do you have any patents related to clamping devices onto

     21    completion strings?

     22    A.   Yes.    One of my patents in working with Halliburton

     23    involves clamping, what I call acoustic telemetry tools on

     24    the side of tubulars, and these are tools that communicate

     25    by sending sound waves up and down the pipes.            So we clamp
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 111 of 147 PageID #: 8767
                                                                                 111



       1   those on the side of pipes.

       2   Q.   Now, you've -- you've been in this courtroom during this

       3   trial, correct?

       4   A.   Yes.

       5   Q.   Now, are you familiar with some of the rigs that have

       6   been discussed in this courtroom during this trial?

       7   A.   Yes, I am.   Several of the rigs or platforms that have

       8   been discussed during the trial are platforms that I've been

       9   involved with in doing analysis for Halliburton or preparing

     10    and running tools.      So specific equipment that they run into

     11    the oil wells that I've helped design have gone out on these

     12    rigs, and I've received the tools and data back from the

     13    rigs.

     14    Q.   And what rigs have you done work on that have been

     15    discussed in this court?

     16    A.   It's hard to remember them all, but I know Shell Perdido

     17    is one that's been mentioned quite a few times.            Also

     18    rigs -- several from Shell, but also from BP, BHP, Hess,

     19    several other platforms, as well.

     20    Q.   Could you please describe what a perforating tool is?

     21    A.   Right.   A perforating tool, they typically call them

     22    guns.   It's basically a pipe that's loaded with shaped

     23    charge explosives.      So you put the pipe down in the well,

     24    and at the designated type, it detonates and it blows holes

     25    out radially into the rock through the casing, which is the
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 112 of 147 PageID #: 8768
                                                                                 112



       1   pipe that lines the well, and basically opens up that

       2   communication so the oil and gas can flow in where you want

       3   it to.   And so that's -- the whole process of perforating is

       4   getting those explosives where they need to go so you can

       5   detonate them, blow the holes, and maintain the integrity of

       6   the well and not cause any damage in the process.

       7   Q.   And how does the oil -- once it goes through those holes

       8   you've created, how does it get up to the -- to the rig?

       9   A.   Right.   So they usually -- be a -- a tubular -- a piece

     10    of tubing or pipe that runs all the way from the surface,

     11    all the way down to where that zone is that they perforated

     12    so the oil and gas can flow in and up that pipe.

     13              MR. BOWICK:    Your Honor, at this time, Tesco

     14    Offshore offers Dr. Rodgers as an expert in the field of

     15    oilfield completion tools and operations.

     16              THE COURT:    Is there objection?

     17              MR. WILSON:    No objection, Your Honor.

     18              THE COURT:    The Court will recognize the witness as

     19    an expert in the stated fields.

     20              MR. BOWICK:    Thank you, Your Honor.

     21              THE COURT:    Continue.

     22    Q.   (By Mr. Bowick)     Dr. Rodgers, did you hear Mr. Zaleski

     23    talk about a person of ordinary skill in the art yesterday?

     24    A.   Yes, I did.

     25    Q.   A person of ordinary skill, that's not a real person, is
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 113 of 147 PageID #: 8769
                                                                                 113



       1   it?

       2   A.    No, it's a hypothetical person.

       3   Q.    And in providing your expert opinions in this case, are

       4   your opinions made from the perspective of the hypothetical

       5   person of ordinary skill in the art?

       6   A.    Yes, I -- that's the way I viewed it.

       7   Q.    And how many years experience in Tubular Running Service

       8   would this hypothetical person of ordinary skill require?

       9   A.    Well, either a -- the person of ordinary skill would

     10    either require a Bachelor's degree or four years of

     11    experience running tubulars in related equipment.

     12    Q.    Thank you.

     13              MR. BOWICK:    Could we pull up Tesco Demonstrative

     14    No. 38, please?

     15    Q.    (By Mr. Bowick)    Dr. Rodgers, what is depicted here in

     16    Demonstrative No. 38?

     17    A.    This is the early version of Tesco's Pusher Arm.           They

     18    call it the non-knuckle version.

     19    Q.    And how does the -- tell me about the hydraulic cylinder

     20    at the bottom of the screen.        How does that operate?

     21    A.    Well, a hydraulic cylinder just extends and contracts.

     22    It gets longer or shorter, depending on what command is sent

     23    to it.    And that hydraulic cylinder is what powers this --

     24    this Pusher Arm to move back and forth.

     25    Q.    And with the Tesco Pusher Arm, when the hydraulic
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 114 of 147 PageID #: 8770
                                                                                 114



       1   cylinder is retracted, what happens?

       2   A.   Well, in this case, when you retract the cylinder

       3   because it's hinged, the arm actually moves forward toward

       4   the pipe.

       5   Q.   And where is the hinge located?

       6   A.   That's what's labeled as the pivot point right at the

       7   top of the base assembly.

       8   Q.   Does Tesco still use the non-knuckle Pusher Arm?

       9   A.   My understanding is they stopped using that in late

     10    2015.

     11    Q.   And do you know why Tesco stopped using the non-knuckle

     12    Pusher Arm?

     13    A.   I think they needed a little bit more control to move

     14    those control lines to be clear of some of the equipment

     15    that was operating in the rig center.

     16              MR. BOWICK:    Can we pull up Plaintiffs' Exhibit

     17    149, please?     And let's start it 2 minutes and 35 seconds.

     18              (Video clip played.)

     19              MR. BOWICK:    Is this 2 minutes 35 seconds?

     20              THE TECHNICIAN:     Yes.

     21              MR. BOWICK:    Your Honor, I think this is slow

     22    motion.     I just want to make it go normal speed.

     23              THE COURT:    If you'd like leave to go to the table

     24    and consult with your technical consultant, you may.

     25              MR. BOWICK:    Thank you, Your Honor.        I just don't
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 115 of 147 PageID #: 8771
                                                                                 115



       1   want to waste the time.

       2             THE COURT:    I just don't want y'all carrying on a

       3   conversation back and forth.

       4             (Pause.)

       5             MR. BOWICK:    Could you advance it forward, please,

       6   Ms. Nesser?

       7             Your Honor, it's just slow.

       8   Q.   (By Mr. Bowick) Dr. Rodgers, what do you -- what do you

       9   see here in this video --

     10              THE COURT:    Mr. Bowick, you have leave of the Court

     11    to step over to the table and consult with your technical

     12    person as you may need to.

     13              MR. BOWICK:    Thank you, Your Honor.

     14              THE COURT:    I just don't want the two of you having

     15    a conversation on the record that the rest of us listen to.

     16              MR. BOWICK:    Thank you, Your Honor.        I think I can

     17    solve this.

     18              THE COURT:    But you two consult quietly together as

     19    you need to.

     20              MR. BOWICK:    Ms. Lockhart, can you pull up the

     21    ELMO, please?

     22    Q.   (By Mr. Bowick) Dr. Rodgers, what's depicted here in

     23    Tesco Demonstrative No. 50?

     24    A.   This looks like a snapshot from the video you were just

     25    trying to play.      It's showing the rig hands pulling on the
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 116 of 147 PageID #: 8772
                                                                                 116



       1   control line to get it clear of the large red elevators on

       2   the right side there so that the control line is not

       3   damaged.

       4   Q.   And how many men are pulling on those control lines?

       5   A.   It looks like three of them are doing the pulling right

       6   there.

       7   Q.   Do you know if this is the reason Tesco developed the

       8   knuckle Pusher Arm?

       9   A.   I think that was the major motivation so that they could

     10    mechanically move that control line out of the way and not

     11    have to have three guys yanking on the control line.

     12    Q.   Okay.    I'm going to circle this.      Is this the elevator?

     13    A.   Yes, the big red part there.

     14    Q.   And what are these -- what are these two red things

     15    connected to the elevator?

     16    A.   Well, that's the interface, the bails that hold between

     17    the derrick and the elevator itself.

     18    Q.   And what is the elevator holding here?

     19    A.   That's the tubular or the pipe that's being run into the

     20    well.

     21    Q.   Is that sometimes called a pipe stand?

     22    A.   Right.    If they refer to a pipe stand, it just means

     23    usually three joints or pieces of pipe are screwed together

     24    in advance and stacked up so it's faster to run in.

     25    Q.   And how many control line clamps are -- are connected to
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 117 of 147 PageID #: 8773
                                                                                 117



       1   a pipe stand?

       2   A.   I understand that they typically have one pipe clamp per

       3   stand of pipe.

       4   Q.   Now, what was Tesco's solution to the rig hands pulling

       5   on the control lines here?

       6   A.   Well, they just made a simple change to make the Pusher

       7   Arm a little more versatile by adding another hinge point

       8   and another actuator in the middle.         So instead of just

       9   going back and forth from one hinge, they put a second

     10    hinge, perhaps where my wrist is, so they can pivot at the

     11    top and the bottom.      So they have two degrees they can

     12    change two -- or two ways to manipulate the arm.

     13              MR. BOWICK:    Tesco Demonstrative 53.

     14              THE TECHNICIAN:     May I have the screen?

     15    Q.   (By Mr. Bowick) Dr. Rodgers, what's shown here in

     16    Demonstrative No. 53?

     17    A.   Well, this shows how the -- the new -- the newer Pusher

     18    Arm with the knuckle.      The knuckle version, as they call it,

     19    it can bend in the middle, and it can pull that control

     20    line -- it's much more versatile in its ability to pull that

     21    control back out of the way so that large red elevator on

     22    the right there, the control line, even though it's a

     23    thick -- a pretty big one in this example, it can pull that

     24    out of the way now because it's got more flexibility to bend

     25    in the middle and pull it back, and the old arm couldn't do
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 118 of 147 PageID #: 8774
                                                                                 118



       1   that.

       2   Q.   Do all rigs have elevators?

       3   A.   Yes.

       4   Q.   And does the elevator come to the rig floor for every

       5   stand of pipe?

       6   A.   Yes, it does.

       7   Q.   And every stand of pipe, I think you testified, has a

       8   clamp?

       9   A.   Right.    If you're running a control line, you have to

     10    have a clamp on every joint of pipe, typically.

     11    Q.   So how many times does the knuckle crouch, as shown

     12    here, per stand of pipe?

     13    A.   It's going to have to crouch every time one of those

     14    stands of pipe is run in.

     15                MR. BOWICK:   Let's look at Tesco Demonstrative

     16    No. 68.

     17    Q.   (By Mr. Bowick) Can you describe what's shown here?

     18    A.   Those are the side-by-side photographs from the

     19    Lafayette facility of Tesco showing the Pusher Arm with the

     20    knuckle version on the left, which is the newer one, and

     21    then the old version on the right, which is the non-knuckle

     22    version.

     23    Q.   And can you use your finger and show us where that hinge

     24    that you referenced earlier is?

     25    A.   There's the hinge right there (indicating), the spot I
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 119 of 147 PageID #: 8775
                                                                                 119



       1   put the green on.

       2   Q.   Now, are the base assemblies of the knuckle and the

       3   non-knuckle the same?

       4   A.   Yes, they're the same.

       5   Q.   And is the structure and geometry of the knuckle and

       6   non-knuckle the same?

       7   A.   Yes, they're nearly identical.

       8             MR. BOWICK:    Tesco Demonstrative 39, please.

       9   Q.   (By Mr. Bowick) What does Demonstrative 39 show us?

     10    A.   This is showing the knuckle version of the Pusher Arm

     11    and just exploding the drawing, so to speak, into the

     12    different component parts.

     13              MR. BOWICK:    Tesco Demonstrative 46, please.

     14    Q.   (By Mr. Bowick) Can you describe for the jury how the

     15    operator of the Pusher Arm controls the movement of the arm?

     16    A.   Right.   So the operator has a couple of joysticks to

     17    use, one for each of the two hydraulic cylinders or

     18    actuators.    So by pushing on the right there, you see the

     19    fixed control stand there's also a Belly-Pack, which they

     20    can walk around with, but by moving each lever or joystick

     21    forward and back, they're able to make that hydraulic

     22    actuator get longer and shorter and command the motion

     23    they're looking for.

     24              So in the -- in the top image on the left, you can

     25    see they're making the -- the entire arm move toward or away
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 120 of 147 PageID #: 8776
                                                                                 120



       1   from the pipe, and in the lower, you can see they're bending

       2   in the middle, so they're -- they're tipping that middle

       3   hinge position over with the second control.           So the

       4   operator has both levers there and he can control both

       5   cylinders.

       6   Q.   Have you seen this or a similar hydraulic at Tesco?

       7   A.   Yes, I have.

       8   Q.   And how do those levers operate?

       9   A.   Well, they're spring-loaded so that if you -- you can

     10    push forward or pull back, and you can command the actuation

     11    to go forward or back.      But if you let about go with your

     12    hand, it automatically springs back to that neutral

     13    position, and when it's in that neutral position, it doesn't

     14    move.     It stops right where it is.

     15    Q.   Now, you mentioned the Belly-Pack.

     16               MR. BOWICK:   Let's look at Tesco Demonstrative 47,

     17    please.

     18    Q.   (By Mr. Bowick) How does the Belly-Pack operate

     19    different from the hydraulic control stand?

     20    A.   It really operates the same way.        It just gives the

     21    operator the opportunity to walk around and not be fixed on

     22    a stand, and that way he can get a better line-of-sight to

     23    what's going on at the center of the rig.

     24    Q.   And have you heard testimony that if you have the

     25    wireless Belly-Pack, you don't need a flagger to tell you
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 121 of 147 PageID #: 8777
                                                                                 121



       1   when to stop the motion of the -- of the Pusher Arm?

       2   A.   Yes, I believe so.      You know, I believe as long as you

       3   have a line-of-sight that you can see, it's just a matter of

       4   convenience, or depending on the personnel there, you just

       5   need to be able to see where the position is with your eyes

       6   or you rely on a flagger to see your position so you don't

       7   bang into the pipe.

       8   Q.   Now, have you seen the inspection video that was taken

       9   by Weatherford on June 22nd, 2018?

     10    A.   Yes.

     11                MR. BOWICK:   Can we please pull up Plaintiffs'

     12    Exhibit 148, beginning at time 7:15 and just hold it there

     13    for a second?

     14    Q.   (By Mr. Bowick)      Now, Dr. Rodgers, do you recall

     15    testimony in this case about --

     16                MR. BOWICK:   Pause.

     17    Q.   (By Mr. Bowick)      -- about whether Tesco demonstrates the

     18    operation of the knuckle version of the Pusher Arm?

     19    A.   Yes, I recall.

     20    Q.   And on the screen right now, what -- what position,

     21    referenced to Tesco Demonstrative 64, is being -- is shown?

     22    A.   It's what we refer to as a crouch position or No. 5 on

     23    the board there.

     24                MR. BOWICK:   Okay.    Can we go ahead and play?

     25                (Videoclip played.)
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 122 of 147 PageID #: 8778
                                                                                 122



       1              MR. BOWICK:   Pause.

       2   Q.   (By Mr. Bowick)     What position is shown here on the

       3   video?

       4   A.   Now we're paused at Position No. 6 on the board there,

       5   so that's when the control line is pulled back.

       6   Q.   So do we go from 5 to 6 here, from the crouched to the

       7   open position?

       8   A.   Correct.     That's the change from 5 to 6 there.

       9   Q.   Okay.

     10               MR. BOWICK:   Please play.

     11               (Videoclip played.)

     12               MR. BOWICK:   Pause.

     13    Q.   (By Mr. Bowick)     What is shown in this demonstration of

     14    the Pusher Arm here, what position?

     15    A.   That would be Position 8, so we skip through 7, which is

     16    really the step of the tong coming in to make up the joint

     17    of pipe.     And this demonstration here out in the parking

     18    lot, there was no joint of pipe, so that's why you don't see

     19    that or the tong as coming in.        That would only be on the

     20    rig, of course.      So Position 8 is the clamping position

     21    where you're lining that control line so you can go in there

     22    and clamp it.

     23    Q.   Thank you.

     24               MR. BOWICK:   Okay.    Let's go to 4 minutes and 55

     25    seconds of Plaintiffs' Exhibit 148, please.
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 123 of 147 PageID #: 8779
                                                                                 123



       1              (Videoclip played.)

       2              THE COURT:    Can we stop this a minute?       Can you

       3   approach the bench, counsel?

       4              MR. BOWICK:    Pause, please.

       5              (Bench conference.)

       6              THE COURT:    I recall specifically talking in the

       7   pre-trial about animations and demonstratives without audio.

       8   I remember telling both sides I had unintended bad

       9   experiences where visuals have attached audio and the audio

     10    was problematic and nobody knew it until it played.             If you

     11    can get her to put her mute button on, I'd be happy to go

     12    forward.

     13               MR. BOWICK:    I will.

     14               THE COURT:    Okay.

     15               MR. BOWICK:    We had an agreement, but it's not

     16    material for this.

     17               THE COURT:    Well, I mean, if you all have some

     18    agreement to the contrary, but without more, I recall a

     19    clear discussion of it in pre-trial where I thought I gave

     20    instructions that visuals would not have attached audio.

     21    And nobody's approached me with some agreement to the

     22    contrary.    So unless you have something like that and

     23    there's a reason why we need the audio, let's put it on

     24    mute.

     25               MR. BOWICK:    Thank you, Your Honor.
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 124 of 147 PageID #: 8780
                                                                                 124



       1             THE COURT:    Okay.

       2             MR. WILSON:    Thank you.

       3             (Bench conference concluded.)

       4             MR. BOWICK:    Ms. Nesser, please put it on mute.

       5             THE COURT:    Let's proceed.

       6             (Videoclip played.)

       7             MR. BOWICK:    Pause right there.

       8   Q.   (By Mr. Bowick)     Now, Dr. Rodgers, can you describe what

       9   position we went from and what position we're in now?

     10    A.   Well, it looks like we've recycled, so we've gone

     11    through Position 8 and back to the beginning again because

     12    this process repeats itself.        So you're back to a -- moving

     13    the head high again, so that -- you're out of the way and

     14    also able to keep that control line coming off the sheaves,

     15    efficiently.

     16    Q.   So would that be -- we went from Position 3 to Position

     17    4 here?

     18    A.   Right.   It went through several steps there, but, yes,

     19    we look like we're in Position 4 now.

     20              MR. BOWICK:    Okay.    Can you go ahead and play it

     21    again, please?

     22              (Videoclip played.)

     23              MR. BOWICK:    Pause it.

     24    Q.   (By Mr. Bowick)     And what position are we in now,

     25    Dr. Rodgers?
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 125 of 147 PageID #: 8781
                                                                                 125



       1   A.   Now it's back to where we started, which is Position 5.

       2   Q.   Has that also been referred to as the crouching

       3   position?

       4   A.   Yes.

       5   Q.   Did this video show the various positions of Tesco's

       6   knuckle Pusher Arm as depicted in Tesco Demonstrative 64?

       7   A.   Yes, it did.

       8   Q.   Have you heard any evidence whatsoever that Tesco fully

       9   moves its arm toward the pipe and then extends the roller

     10    assembly to put the control line in a position for clamping?

     11    A.   No, I haven't heard or seen any evidence to say that

     12    that's exactly -- that's the process that Tesco uses when

     13    operating this arm.

     14    Q.   Have you prepared an animation of the operation of

     15    Tesco's Pusher Arm?

     16    A.   Yes, I have.    I prepared an animation based on the

     17    actual drawings and measurements taken during the

     18    inspection.

     19                MR. BOWICK:   Please play Tesco Demonstrative

     20    No. 80.

     21                (Videoclip played.)

     22    Q.   (By Mr. Bowick)      And, Dr. Rodgers, if you could sort of

     23    explain what is being shown here and --

     24    A.   Right.    This one is starting with the tongs, the red

     25    part, sliding on -- on the rig floor there to make up the
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 126 of 147 PageID #: 8782
                                                                                 126



       1   next stand of pipe.      So what it did is it came in and

       2   screwed the pipe in.      Then the control line is being moved

       3   into position so that a clamp -- that blue part can slide in

       4   and be attached.     Now, the --

       5              MR. BOWICK:   Pause it.

       6   Q.   (By Mr. Bowick)     What is being depicted in the upper

       7   part of the animation there, Dr. Rodgers?

       8   A.   So, you know, on the right side, you're seeing all the

       9   stands of pipe which are -- they call them rack.            They're

     10    stood up in racks 90 feet tall to make the process more

     11    efficient.    And the elevators there shown in red are picking

     12    up one stand of pipe at a time, bringing them over to the

     13    center of the rig, and aligning them so that they can thread

     14    them together and screw in the next part.           So the elevators

     15    are lifting up that entire pipe and then holding the weight

     16    of the entire string, when necessary, to run those tubulars

     17    into the well.

     18    Q.   Now, what position is the roller assembly in -- in this

     19    animation?

     20    A.   So the -- the roller head has the -- is in the high

     21    position pulling the control line back so it's out of the

     22    way of this process.

     23    Q.   Is the roller assembly extended to make the -- the arm

     24    longer or is it in its shortest position?

     25    A.   No.   For this animation, the roller assembly is pinned
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 127 of 147 PageID #: 8783
                                                                                 127



       1   to the shortest position, so that upper part of the arm is

       2   as short as it can be, and the base plate on the bottom is

       3   as long as it can be so that the Pusher Arm is as far from

       4   the center of the rig where the pipe is as it can get.

       5               MR. BOWICK:   Okay.    Ms. Nesser, go ahead and play.

       6               (Videoclip played.)

       7               MR. BOWICK:   And pause it right there.

       8   Q.   (By Mr. Bowick)      Dr. Rodgers, what's happening right

       9   now?

     10    A.   Well, now the Pusher Arm has been put into the crouched

     11    position so that it can pull that control line as far out of

     12    the way as possible because it would want to allow clearance

     13    for the elevators to come by and not risk damage to the

     14    control line.

     15    Q.   And you said -- did you take measurements of the Tesco

     16    Pusher Arm?

     17    A.   Yes, I took measurements and had all the drawings, the

     18    manufacturing drawings.

     19    Q.   And does the animation here accurately reflect the

     20    dimensions and the tolerances for the actual tool?

     21    A.   Yes.    I did my best to match exactly the drawings and

     22    then what was witnessed in the testing.

     23                MR. BOWICK:   Go ahead and hit play, please.

     24                (Videoclip played.)

     25                MR. BOWICK:   Pause.
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 128 of 147 PageID #: 8784
                                                                                 128



       1   Q.   (By Mr. Bowick)     What's happening right now,

       2   Dr. Rodgers?

       3   A.   Well, that -- that stand of pipe was put into the well

       4   by the elevators.      They set the slips, and the slips -- they

       5   call them the spider slips.        They hold all the way to that

       6   pipe now, and the elevators can release and lift up out of

       7   the way, and the Pusher Arm can back out of the way, as

       8   well, and go to that high position so it can, you know, stay

       9   out of the way as the elevators move up.

     10               MR. BOWICK:   Go ahead and hit play, please.

     11               (Video clip played.)

     12               MR. BOWICK:   Pause.

     13    Q.   (By Mr. Bowick) What is shown right now, Dr. Rodgers, in

     14    your animation?

     15    A.   So the -- the process is repeating.         This is just a

     16    different perspective angle.        The control line is, again, in

     17    the aligned position, so that's next to the pipe, and the

     18    clamp, the blue part, is coming in to go in and clamp on

     19    that control line to the pipe.

     20    Q.   Based on your review of Tesco's knuckle Pusher Arm, have

     21    you seen anything that would stop the arm from hitting the

     22    pipe?

     23    A.   No.   In fact, quite the opposite.        What I've seen is

     24    that the -- even in the shortest position, pushed as far

     25    away from the pipe as possible, the -- the head of that
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 129 of 147 PageID #: 8785
                                                                                 129



       1   Pusher Arm will always hit the pipe.          You're going to always

       2   be able to bang that right into the side of the pipe.

       3   Q.   I'm going to show you real quick --

       4             THE COURT:    Mr. Wilson?

       5             MR. WILSON:    May I approach?

       6             THE COURT:    Approach the bench, counsel.

       7             (Bench conference.)

       8             THE COURT:    What's the issue?

       9             MR. WILSON:    I believe the opinion he just offered

     10    is outside the scope of his expert report.           This is exactly

     11    the issue we raised when they submitted this demonstration,

     12    and we told the Court that he had originally offered the

     13    opinion that the Pusher Arm would always hit the pipe, and I

     14    think I just heard him testify that in that position, in

     15    that clamping position, it will hit the pipe.

     16              And so that's a new opinion.        It was not in his

     17    original expert report.       This is exactly the issue we

     18    briefed to Your Honor on these demonstratives for the new

     19    November 20th demonstration.

     20              THE COURT:    I recall a discussion of this.         I

     21    recall at least making the comment, if the report says it

     22    always hits the pipe and now he says it hits the pipe in a

     23    certain position, how are you surprised or not on notice

     24    that he say it hits the pipe?

     25              I mean, hitting the pipe from a certain position
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 130 of 147 PageID #: 8786
                                                                                 130



       1   would be subsumed within the broader disclosure that it

       2   always hits the pipe.

       3             MR. WILSON:    There's a very specific reason, Your

       4   Honor, and that is he's testifying that the tool operates --

       5   in his report is based on the view that you cannot set up

       6   the Pusher Arm in a position where it will not hit the pipe.

       7   It will always hit the pipe no matter what the position --

       8   the knuckle is.

       9             What's happened is, at the November 20th

     10    demonstration, he saw Mr. Zaleski demonstrate that that was

     11    not true.    He subsequently changed his opinion to what you

     12    just heard, which is, well, when the arm is down in the

     13    clamping position, it won't hit the pipe.

     14              THE COURT:    And that subsequent change of position

     15    is not disclosed in any of his reports?

     16              MR. WILSON:    It is not, Your Honor.

     17              THE COURT:    Mr. Bowick, what's your response?

     18              MR. BOWICK:    Your Honor, he relied on the

     19    demonstration that was done on Weatherford's notice that was

     20    done on June 22nd, 2018, which I -- we just showed the jury

     21    the video of the operation of how it's operated.            That was

     22    what was requested, and that was what was shown to

     23    Mr. Zaleski and the lawyers.        He relied on that as his basis

     24    for how the tool operates.

     25              After seeing that, he said, when it operates in
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 131 of 147 PageID #: 8787
                                                                                 131



       1   that fashion, as demonstrated, it hits the pipe every time.

       2   What -- what they've done is they created a new, I guess --

       3   Mr. Zaleski --

       4              THE COURT:    Well, let me ask you this, Mr. Bowick:

       5   Has this witness filed a -- with the leave of the Court, has

       6   this witness filed a supplemental report subsequent to that

       7   last demonstration, or is his last effective report prior to

       8   the demonstration?

       9              MR. BOWICK:    His last report was prior to that

     10    deposition, but I was fixing to go into it.           I'm going to

     11    show the pictures that are included in his report that shows

     12    the exact same thing that he just testified to.

     13               THE COURT:    Well, let me ask the question another

     14    way.   Do I need to excuse the jury and let's get his last

     15    report out and look at the transcript of what he was just

     16    asked and see if it falls within or outside the scope of his

     17    report.    That's my question to the two of you.

     18               MR. BOWICK:    I don't think so, Your Honor.        I

     19    think --

     20               THE COURT:    Well, Mr. Wilson, it's your objection.

     21               MR. WILSON:    Yes, Your Honor, we do.

     22               THE COURT:    All right.    Gentlemen, I'll do that.

     23    Go get the effective -- go get the last effective report for

     24    Dr. Rodgers and see if you can find the precise location

     25    where you believe it's covered by the report, and then I'll
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 132 of 147 PageID #: 8788
                                                                                 132



       1   get my copy of it and look at it, all right?

       2             MR. WILSON:    Thank you, Your Honor.

       3             MR. BOWICK:    Thank you, Your Honor.

       4             (Bench conference concluded.)

       5             THE COURT:    Ladies and gentlemen, I know that we're

       6   close to the lunch hour, but I have an issue that's arisen

       7   that I need to take up with counsel outside of your

       8   presence, and I'm not quite ready to excuse you for lunch,

       9   but I am going to ask you to retire to the jury room for

     10    just a minute.

     11              If you will, leave your notebooks closed and in

     12    your chairs.     Don't discuss the case.       I'm not going to tell

     13    you if there's food back there, don't eat it, but I'm going

     14    to expect you back in a few minutes, and then shortly

     15    thereafter, we'll have a formal lunch break.

     16              With those instructions, please retire to the jury

     17    room.

     18              COURT SECURITY OFFICER:       All rise.

     19              (Jury out.)

     20              THE COURT:    All right.     Please be seated.

     21              Mr. Wilson, you raised at the bench an objection

     22    that Defendants have asked the witness questions that go

     23    beyond and outside the scope of his last effective report.

     24    I have before me Dr. Rodgers's report.          It looks like it's

     25    dated August the 6th, 2018?
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 133 of 147 PageID #: 8789
                                                                                 133



       1             MR. BOWICK:    Your Honor, that's the invalidity

       2   report, which was our burden.        His rebuttal report is --

       3             THE COURT:    Okay.    Let me find the right report.

       4             August the 20th, 2018, report on non-infringement?

       5             MR. BOWICK:    Correct, Your Honor.

       6             THE COURT:    All right.

       7             MR. BOWICK:    If you allow, I can direct you to --

       8             THE COURT:    That's what I was going to ask,

       9   Mr. Bowick, if you can direct me to the section of the

     10    report where you believe the offered examination is covered

     11    and set forth.

     12              MR. BOWICK:    Page 33 to 34, Paragraphs 58 to 59.

     13              THE COURT:    Just a moment.

     14              Now, Paragraph 58 begins at the bottom of Page 32.

     15    Do you want me to consider that, Mr. Bowick?

     16              MR. BOWICK:    Give me a second, Your Honor.         I'm

     17    sorry.    I'm looking at notes, not the -- really the issue,

     18    Your Honor, is on Page 34, and it's also -- just give me a

     19    second.    I have to find it, Your Honor.

     20              I guess before we get into this, can have we look

     21    at the transcript?      I don't remember what the witness's

     22    answer was.

     23              THE COURT:    Well, the objection is that you've

     24    asked the witness to opine about the accused product only

     25    hitting the pipe from a certain position but that his report
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 134 of 147 PageID #: 8790
                                                                                 134



       1   is and his opinion, as stated in his report, is that the

       2   accused device, when operated, always hits the pipe.             And

       3   that's the objection as I understand it.

       4              Is that correct, Mr. Wilson?

       5              MR. WILSON:    That's correct, Your Honor.

       6              THE COURT:    So what I need you to show me is a

       7   section of this report where the witness says that only --

       8   that in a certain position, where it's clamped -- in a

       9   certain position, that the accused device doesn't hit the

     10    pipe, but, otherwise, it does, which is different from the

     11    position that it always hits the pipe when it's used.

     12               Mr. Wilson, just for my own benefit and for

     13    purposes of opposing counsel, state your objection one more

     14    time.     Make sure that we're exactly accurate here.

     15               MR. WILSON:    My objection, Your Honor, is that the

     16    testimony that the -- the Pusher Arm, when in a clamping

     17    position or in a certain position for clamping, is advanced

     18    toward the pipe, even with the shortest adjustment hole and

     19    with the longest mounting base plate will always hit the

     20    pipe is a new opinion that is not expressed in his expert

     21    report.

     22               THE COURT:    Okay.   With that clarification,

     23    Mr. Bowick, can you point me to a section of the report

     24    where it does -- where it does disclose that opinion?

     25               MR. BOWICK:    Sure, Your Honor.      Page 57 of his
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 135 of 147 PageID #: 8791
                                                                                 135



       1   report, Paragraph 77.

       2             THE COURT:    Let me get there.      Page 77?

       3             MR. BOWICK:    Page 57.

       4             THE COURT:    57, I'm sorry.      Paragraph 77?

       5             MR. BOWICK:    Yes, Your Honor.

       6             THE COURT:    Let me read that paragraph.         All right.

       7   I've read Paragraph 77.

       8             MR. BOWICK:    Yes, sir.     And if you look at the

       9   first sentence, the second line there, it talks about

     10    that -- the length of the boom does not determine how close

     11    the roller assembly is to the tubular when the Pusher Arm

     12    aligns a first person -- first portion of control line to

     13    the pipe.

     14              That is the clamping position.         It's their

     15    position.    I think I referenced Dr. -- I mean, Mr. Zaleski

     16    in the paragraph above, that the -- when it aligns the first

     17    portion of the control line, that's the clamping position as

     18    called for by these claims.

     19              THE COURT:    All right.     Anything further?

     20              MR. BOWICK:    Yes, Your Honor.      And with respect to

     21    this issue, this entire '637 patent is all talking about

     22    positions for clamping, the first sentence of the abstract,

     23    the field of the invention -- this whole patent is about

     24    positions for clamping.

     25              THE COURT:    I'm interested in the disclosures in
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 136 of 147 PageID #: 8792
                                                                                 136



       1   the expert's report.

       2             MR. BOWICK:    Sure, Your Honor.       So the main

       3   reference there is the first sentence of Claim 77 where he

       4   clearly says, in a position that aligns the first portion of

       5   the control line, which is right out of the -- Claim 34.

       6             On Page 58, he provides photographs with both a

       7   long and short plate showing that it hits the pipe in that

       8   position, which is completely consistent with Exhibit 149,

       9   which was the demonstration requested by Weatherford

     10    demonstrating how the tool works in discovery of this case,

     11    June 22nd, 2018.

     12              THE COURT:    Mr. Wilson, what's your response?

     13              MR. WILSON:    Your Honor, so if we take a look at

     14    Paragraph 77, the first sentence reads:          The length of the

     15    boom does not determine how close the roller assembly is to

     16    the tubular when the Pusher Arm aligns a first portion --

     17              THE COURT:    Slow down and speak up.

     18              MR. WILSON:    Sorry.    When the Pusher Arm aligns a

     19    first portion of the control line to the pipe.            If you

     20    continue to read, it talks about the fourth hole of the

     21    roller assembly's neck is chosen, making the boom the

     22    shortest possible length.       The long mounting plate is

     23    utilized.    The arm or boom is able to move the roller

     24    assembly -- sorry, roller head and control lines into a

     25    position against the pipe or position of string as shown
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 137 of 147 PageID #: 8793
                                                                                 137



       1   below.    And then what it says is as shown above, the roller

       2   heads contact the pipe or tubing string and cannot advance

       3   further, even when the length of the boom is pinned in its

       4   shortest length.     In this position, the Pusher Arm cannot

       5   bring the control line or lines any closer to the completion

       6   string.

       7             Now, if we continue down to Paragraph 79, after

       8   addressing Mr. Zaleski's report --

       9             THE COURT:    Paragraph 79?

     10              MR. WILSON:    That's correct, Your Honor.

     11              THE COURT:    Okay.

     12              MR. WILSON:    He continues:      When Tesco's roller

     13    assembly is pinned in the shortest position, Hole No. 4, as

     14    described above, the boom -- the shortened length of the

     15    boom -- which is a typographical error, I'm sure -- does not

     16    prevent contact with the tubular when the hydraulic cylinder

     17    is retracted.    With the full retraction of the hydraulic

     18    cylinder in the base of the Pusher Arm, the cylinder moves

     19    the boom and the roller assembly head past -- or pipe

     20    completion string -- that's a typo -- as shown in the

     21    photographs below.

     22              We can continue reading this, but I think what Your

     23    Honor will see is these statements are not with respect to a

     24    clamping position.      These statements are unequivocal.         When

     25    it's pinned in the shortest length with the longest mounting
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 138 of 147 PageID #: 8794
                                                                                 138



       1   plate, it always hits the pipe.

       2             THE COURT:    Do you have anything further,

       3   Mr. Bowick?

       4             MR. BOWICK:    Yes, Your Honor.      This is a rebuttal

       5   report, and the very first sentence of Paragraph 77 is

       6   responding to Paragraph 76 which lays out and quotes

       7   Mr. Zaleski's opinions, and it prefaced all these

       8   photographs and description within -- when the Pusher Arm

       9   aligns a first person [sic] of the control line to the pipe.

     10    That is the context.      That's how the tool is operated under

     11    Dr. Rodgers's understanding.        And at no time did he say at

     12    any position of the knuckle it always hits the pipe.             He is

     13    -- he is limiting his opinion to rebuttal that when

     14    Mr. Zaleski says this is how it operates, he says when it's

     15    aligning a first person [sic] of the control line with a

     16    pipe, the clamping position, it hits the pipe, and if the

     17    pipe wasn't there, it would go past the pipe.

     18              THE COURT:    Mr. Wilson, it's your objection, I'll

     19    give you the final word.

     20              MR. WILSON:    Your Honor, this is -- has turned into

     21    a very, very significant issue in this case.           Hence, the

     22    November 20th demonstration in which Mr. Zaleski

     23    demonstrated that it was possible to use this tool without

     24    hitting the pipe.      Subsequent to that demonstration, and

     25    before that, Defendants told the Court unequivocally this
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 139 of 147 PageID #: 8795
                                                                                 139



       1   tool will always hit the pipe with these demonstratives,

       2   these very demonstratives they showed the Court in their

       3   summary judgment motion, this tool will always hit the pipe.

       4   It is not possible to operate the tool without hitting the

       5   pipe.

       6              When Mr. Zaleski demonstrated it at the November

       7   20th demonstration, they changed their position, just as we

       8   briefed to the Court, and that's what the Court is hearing

       9   today.

     10               THE COURT:    All right.

     11               MR. BOWICK:    Your Honor, can I respond to that

     12    briefly?

     13               THE COURT:    This will be the last word, Mr. Bowick.

     14    Go ahead.

     15               MR. BOWICK:    Thank you, Your Honor.       We haven't

     16    changed our position, Your Honor.         What is at issue in this

     17    case is how Tesco performs the method of aligning control

     18    lines.     It's not whether this device is capable of operating

     19    in a way that might fit in Mr. Zaleski's new theory.

     20               And this is -- this is something they can cross

     21    Dr. Rodgers on.     They made the arm straight up and down.

     22    They've already showed the jury, and they can try to cross

     23    Dr. Rodgers and say, well, if you do it this way, it won't

     24    hit the pipe every time, will it, sir?          That's what I think

     25    is proper for an issue before the jury, Your Honor.
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 140 of 147 PageID #: 8796
                                                                                 140



       1             THE COURT:       All right.

       2             MR. BOWICK:       And, Your Honor, I'd also address that

       3   they've never laid out this theory of straightening the arm

       4   out in some kind of strange manipulative way in their

       5   infringement contentions.        Their contentions are limited in

       6   this case solely to extending the pin of the roller assembly

       7   and nothing else.      So that's my last word.

       8             THE COURT:       All right.    I've heard all the argument

       9   I want to hear.     Give me just a moment.

     10              All right.       I'm looking at the witness's testimony

     11    just prior to the objection being raised.           He's being asked

     12    about and commenting on the animation that's being played.

     13    And he's -- and Mr. Bowick asked:           Based on your review of

     14    Tesco's knuckle Pusher Arm, have you seen anything that

     15    would stop the arm from hitting the pipe?

     16              Answer:    No.     In fact, quite the opposite.      What

     17    I've seen is that even in the shortest position, pushed as

     18    far away from the pipe as possible, the head of that Pusher

     19    Arm will always hit the pipe.           You're going to always be

     20    able to bang that right into the side of the pipe.

     21              So tell me, Mr. Wilson, how is that question and

     22    answer different from the report and the sections we've just

     23    looked at?

     24    MR. WILSON:    It's not, Your Honor.         I apologize.   I thought

     25    I heard him say in the clamping position.
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 141 of 147 PageID #: 8797
                                                                                 141



       1             THE COURT:    I'm reading the testimony from the

       2   realtime monitor in front of me.         That testimony seems to be

       3   consistent with the report of the witness.

       4             It's at that point Mr. -- I said:         Mr. Wilson?     And

       5   you said:    May I approach?     Then you both came to the bench,

       6   and we had the discussion that led to where we are.

       7             MR. WILSON:    You're correct, Your Honor.         I don't

       8   see that as inconsistent.

       9             THE COURT:    All right.     Then I'm going to overrule

     10    the objection.     We'll leave the testimony undisturbed.           And

     11    the time that we've spent from the time the parties

     12    approached the bench until the jury returns will be charged

     13    against the Plaintiff.

     14              I'm going to bring the jury back in, Mr. Bowick,

     15    and we're going to continue your direct examination.

     16    However, it is about three or four minutes until noon.

     17              Do you -- can you give me some idea of where you

     18    are in your direct examination process, and is there a good

     19    point anywhere in the near future to bring for lunch?

     20              MR. BOWICK:    Can I have five minutes, Your Honor?

     21              THE COURT:    You can have about 20 seconds.         I need

     22    to bring the jury back in.

     23              MR. BOWICK:    Okay.

     24              THE COURT:    You mean five minutes before we break

     25    or five minutes to determine if there's a good place for us
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 142 of 147 PageID #: 8798
                                                                                 142



       1   to break?

       2              MR. BOWICK:    Just let me make a point on this, and

       3   we'll break in five minutes after the jury is brought back

       4   in.

       5              THE COURT:    In other words, in about -- you think,

       6   in five minutes, you'll get to a good place to break your

       7   examination?

       8              MR. BOWICK:    Yes, Your Honor.

       9              THE COURT:    And how will I know when that's going

     10    to be?

     11               MR. BOWICK:    I will inform the Court, Your Honor.

     12               THE COURT:    Just look at me and smile, and I'll

     13    know what you mean.

     14               All right.    Take your positions and your seats,

     15    counsel.

     16               Let's bring in the jury, Mr. Johnston.

     17               COURT SECURITY OFFICER:      All rise.

     18               (Jury in.)

     19               THE COURT:    Please be seated, ladies and gentlemen.

     20               All right.    We'll continue with the examination of

     21    the witness by the Defendants.

     22               Mr. Bowick, you may continue.

     23               MR. BOWICK:    Thank you, Your Honor.

     24    Q.    (By Mr. Bowick) Dr. Rodgers, did you attend an

     25    inspection at Tesco's office in Lafayette, Louisiana, a few
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 143 of 147 PageID #: 8799
                                                                                 143



       1   days before Thanksgiving?

       2   A.    Yes, I did.

       3   Q.    And was Mr. Zaleski present?

       4   A.    Yes, he was.

       5   Q.    And were Weatherford's attorneys present?

       6   A.    Yes, they were.

       7   Q.    And what was the purpose of this demonstration in

       8   November?

       9   A.    Well, I believe we were looking at the -- the issue we

     10    were just talking about, is whether the head of that knuckle

     11    version of the Pusher Arm was able to hit the pipe and, you

     12    know, to see that go through its normal operation and to

     13    allow Weatherford to run additional testing on that Pusher

     14    Arm to help their case.

     15                 MR. BOWICK:   Can you pull up Tesco -- Tesco

     16    Demonstrative No. 28 and pause it real quick once it's on

     17    the screen?

     18    Q.    (By Mr. Bowick) Now, Dr. Rodgers, what is the thing

     19    between the base and the -- is that a spider that the pipe's

     20    in?

     21    A.    Right.     The -- the spider slips are holding the pipe,

     22    and that part in between the base of the Pusher Arm and the

     23    spider is called the base plate.

     24    Q.    And does Tesco have different size base plates?

     25    A.    Yes.     They have a short version and a long version.
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 144 of 147 PageID #: 8800
                                                                                 144



       1   Q.   And does Tesco Demonstrative No. 35, which includes two

       2   different photographs, show the short and long versions?

       3   A.   Yes.     It shows the short on the left and the long on the

       4   right.

       5   Q.   Are you aware of any other mounting plates besides the

       6   short and long that Tesco uses with its Pusher Arm?

       7   A.   To my knowledge, those are the two options, short and

       8   long right there.

       9   Q.   And does the base plate fix the Pusher Arm with respect

     10    to the pipe and the well?

     11    A.   Right.     Excuse me.   The base plate sets the distance

     12    between the spider, which is centered on the pipe, and where

     13    the base of that Pusher Arm is going to be.

     14    Q.   Okay.     We're going to watch this video.

     15                MR. BOWICK:   Can you go ahead and hit play?

     16                (Video clip played.)

     17                MR. BOWICK:   Pause.

     18    Q.   (By Mr. Bowick) What position is the roller assembly

     19    pinhole in in the Tesco Pusher Arm?

     20    A.   It's pinned in the shortest position, so the arm is --

     21    is short as it can get.

     22    Q.   Could the arm or the roller assembly be retracted any

     23    shorter than that so it would avoid the pipe?

     24    A.   No, it can't get any shorter.        The telescoping part

     25    there is retracted as far as it will go by that pin
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 145 of 147 PageID #: 8801
                                                                                 145



       1   position.

       2   Q.   And what happens when the -- who operated the control

       3   panel during this demonstration?

       4   A.   I believe there were Tesco personnel operating it, and

       5   then at one point, Mr. Zaleski also operated it.

       6   Q.   And right -- is the Pusher Arm hitting the pipe there?

       7   A.   Yes.    It's hitting the pipe and pushing it over.

       8   Q.   Do you know what size tubular was used in this

       9   demonstration?

     10    A.   Yes.    That was a 3-1/2-inch pipe diameter, which is the

     11    smallest size tubular that they'll run offshore on rigs like

     12    this.

     13    Q.   And using the smallest size tubular, what happened when

     14    the hydraulic cylinder in the base was retracted?

     15    A.   Well, when you retract that hydraulic cylinder, the arm

     16    goes forward as far as it can go and hit the pipe and pushed

     17    it over, basically, the worse case combination there.             So if

     18    it can reach it then, it can reach it anytime.

     19                MR. BOWICK:   Could you hit play and let's watch the

     20    rest of the video?

     21                (Video clip played.)

     22                MR. BOWICK:   Okay.    Go ahead and pause that.

     23    Q.   (By Mr. Bowick) Is there any mechanisms that would stop

     24    Tesco's Pusher Arm from contacting the pipe?

     25    A.   I'm not sure I understand the question.
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 146 of 147 PageID #: 8802
                                                                                 146



       1   Q.   Is there anything that would stop it from hitting the

       2   pipe before it reached the pipe?

       3   A.   Not -- not in what we're seeing right here.           There's

       4   nothing that's going to stop it.         It's going to go until it

       5   hits the pipe.

       6   Q.   So in the position shown, will the Tesco Pusher Arm

       7   contact the pipe when it is advanced forward?

       8   A.   Yes.

       9               THE COURT:    All right.   Ladies and gentlemen, we're

     10    going to take this opportunity to break for lunch.             Sorry to

     11    be a little disjointed here, but it was necessary.

     12                If you will, take your notebooks with you for

     13    lunch, keep them in the jury room.         Follow all my

     14    instructions, including, of course, not to discuss the case

     15    among yourselves.        We'll try to start about 45 minutes from

     16    now, about 10 minutes until 1:00.         And with those

     17    instructions, the jury is excused for lunch.

     18                COURT SECURITY OFFICER:     All rise.

     19                (Jury out.)

     20                THE COURT:    The Court stands in recess.

     21                (Recess.)

     22

     23

     24

     25
Case 2:17-cv-00456-JRG Document 212 Filed 01/07/19 Page 147 of 147 PageID #: 8803
                                                                                 147



       1                               CERTIFICATION

       2

       3              I HEREBY CERTIFY that the foregoing is a true and

       4   correct transcript from the stenographic notes of the

       5   proceedings in the above-entitled matter to the best of my

       6   ability.

       7

       8

       9    /S/ Shelly Holmes                               12/5/2018
           SHELLY HOLMES, CSR-TCRR                         Date
     10    OFFICIAL REPORTER
           State of Texas No.: 7804
     11    Expiration Date: 12/31/18

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
